--------------------------------------------------------------------------------

Exhibit 10.2

 
ASSET PURCHASE AGREEMENT
by and among
CELADON TRUCKING SERVICES, INC.,
CELADON LOGISTICS SERVICES, INC., and
HYNDMAN TRANSPORT LIMITED
as Sellers,
and
TA DISPATCH, LLC
as Buyer
Dated as of April 15, 2019
and
Effective as of April 1, 2019



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”) is executed and delivered as of
April 15, 2019 (the “Closing Date”), by and among (i) TA Dispatch, LLC, an
Alabama limited liability company (“Buyer”); (ii) Celadon Trucking Services,
Inc., a New Jersey corporation (“CTSI”); (iii) Celadon Logistics Services, Inc.,
a Delaware corporation (“CLSI”); and (iv) Hyndman Transport Limited, an Ontario
corporation (“Hyndman” and each of CTSI, CLSI, and Hyndman, a “Seller,” and
collectively, “Sellers”), to be effective as of the Effective Time.  Celadon
Group, Inc., a Delaware corporation (“CGI”), is also entering into this
Agreement for the limited purposes described herein.  Capitalized terms used
herein have the meanings set forth in Article 6 below or elsewhere in this
Agreement.
WHEREAS, Sellers collectively own the rights, operations, and assets required to
operate the business known as “Celadon Logistics,” a non-asset based provider of
transportation logistics and brokerage services, including freight
consolidation, freight forwarding, transportation management and value-added
warehousing (the “Business”);
WHEREAS, subject to the terms and conditions in this Agreement, Buyer desires to
purchase from Sellers, and Sellers desire to sell, assign, transfer, and convey
to Buyer, the rights, operations, and assets associated with the Business, for
the consideration described herein; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
PURCHASE AND SALE
1.01          Purchased Assets. Subject to the terms and conditions in this
Agreement, effective as of 12:01 a.m. Eastern Time on April 1, 2019 (the
“Effective Time”), Sellers hereby sell, convey, assign, transfer, and deliver to
Buyer (other than the Excluded Assets), free and clear of all Liens other than
Permitted Liens, and Buyer hereby purchases and assumes from Sellers, the
following (collectively, the “Purchased Assets”):
(a)            All of the rights, title, interest and assets of CTSI set forth
on Schedule1.01(a) (the “CTSI Purchased Assets”);
(b)            All of the rights, title, interest and assets of CLSI set forth
on Schedule 1.01(b) (the “CLSI Purchased Assets”); and
(c)            All of the rights, title, interest and assets of Hyndman set
forth on Schedule 1.01(c) (the “Hyndman Purchased Assets”).
1.02          Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, Sellers shall not sell, convey, assign, transfer, or deliver, and
Buyer shall not purchase or assume, any assets of Sellers other than the
Purchased Assets.

--------------------------------------------------------------------------------

1.03          Assumed Liabilities. Subject to the terms and conditions in this
Agreement, effective as of the Effective Time, Buyer hereby assumes, and agrees
to pay, perform, and discharge, the following Liabilities (collectively, the
“Assumed Liabilities”):
(a)            All obligations arising under or pursuant to each of the
Contracts (or portion thereof or certain rights thereunder) to be assumed by
Buyer as part of the Purchased Assets (collectively, “Assumed Contracts”) to be
assumed by or transferred to Buyer as part of the Purchased Assets, in each
case, attributable to periods of time occurring after the Effective Time which
do not relate to any breach, default, or violation by the applicable Seller
under such Assumed Contract or permit on or prior to the Effective Time;
(b)            All Liabilities attributable to periods of time arising or
occurring after the Effective Time and resulting from termination of employment
with Buyer of any employee of any Seller (including any Business Employee (as
hereinafter defined)) that is hired by Buyer as an employee (but only to the
extent such Liabilities relate to the period of time such employee is employed
by Buyer and not as a result of any Contracts or other Liabilities attributable
to the time period such employee was employed by Seller);
(c)            All Liabilities set forth on Schedule 1.03(c); and
(d)            All other Liabilities and obligations relating in any manner to
or arising out of the Purchased Assets, the Assumed Liabilities, or the
operation of the Business, of whatever kind or nature, arising after the
Effective Time, whether primary or secondary, direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute or contingent,
liquidated or unliquidated, due or to become due, and whether contractual,
statutory, or tortious, based upon any theory of successor liability or
otherwise.
Notwithstanding anything to the contrary contained in this Agreement or any
documents executed in connection with this Agreement or the transactions
contemplated hereby, and regardless of whether disclosed in the disclosure
schedules attached hereto or otherwise, Sellers will not in any way be
responsible for any Assumed Liabilities. Buyer shall pay, perform, and discharge
the Assumed Liabilities.
1.04          Excluded Liabilities.  All Liabilities of Sellers and their
Affiliates other than the Assumed Liabilities, whether primary or secondary,
direct or indirect, known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or tortious, based on any theory  of
successor liability, or otherwise shall be deemed to be, collectively, the
“Excluded Liabilities.” Notwithstanding anything to the contrary contained in
this Agreement or any documents executed in connection with this Agreement or
the transactions contemplated hereby, and regardless of whether disclosed in the
disclosure schedules attached hereto or otherwise, Buyer will not assume or in
any way be responsible for any Excluded Liabilities. Sellers shall pay, perform,
and discharge the Excluded Liabilities.  For avoidance of doubt, except for the
Assumed Liabilities, all Liabilities and obligations, including Liabilities for
Taxes, relating in any manner to or arising out of the Purchased Assets or the
operation of the Business, of whatever kind or nature, arising on or prior to
the Effective Time, whether primary or secondary, direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute or contingent,
liquidated or unliquidated, due or to become due, and whether contractual,
statutory, or tortious, based upon any theory of successor liability or
otherwise, shall be Excluded Liabilities.
2

--------------------------------------------------------------------------------

1.05          Purchase Price.  In consideration of the conveyance, transfer, and
assignment of all the Purchased Assets and the rights and benefits conferred
herein, Buyer shall pay to Sellers on the date hereof, the aggregate amount of
$64,250,000 (the “Closing Purchase Price”), subject to adjustment pursuant to
the Purchase Price Adjustment as provided in Section 1.08 (the “Purchase
Price”). The Closing Purchase Price shall be paid on the date hereof by wire
transfer of immediately available funds or otherwise as follows:
(a)            To the holders of Liens on the Purchased Assets as specified in
the payoff letters from such holders of Liens (the “Payoff Letters”), the
amounts specified in the Payoff Letters in accordance with the wire transfer
instructions set forth in the Payoff Letters, which are attached to Schedule
1.05(a), and to the other Persons set forth in Schedule 1.05(a), the amounts set
forth by their respective names on such Schedule;
(b)            $642,500 of the Closing Purchase Price shall be held back by
Buyer (the “Indemnity Holdback Amount”)  for the purpose of securing the
obligations of Sellers contained in Article 5 and the obligations of Sellers for
their portion of the retention obligations under the R&W Policy in accordance
with Section 4.04 and the R&W Policy, for a period of eighteen (18) months from
the Closing, and $250,000 of the Closing Purchase Price shall be held back by
Buyer as security for the payment of the Working Capital Adjustment in
accordance with Section 1.08 (the “WC Holdback Amount” and together with the
Indemnity Holdback Amount, the “Holdback Amount”); and
(c)            The balance of the Closing Purchase Price (being the Closing
Purchase Price less the amounts described in Sections 1.05(a) and (b) above) to
Sellers in accordance with the wire transfer instructions set forth on Schedule
1.05(c).
1.06          Allocation. Buyer shall provide Sellers with a proposed allocation
within sixty (60) days of the Closing Date. Within ninety (90) days following
the Closing Date, the parties shall agree on an allocation of the Purchase Price
for Tax purposes. The parties shall thereafter make consistent use of such
allocation for all purposes, including all Tax filings, declarations, and
reports with the Internal Revenue Service. Buyer shall prepare and deliver
Internal Revenue Service Form 8594 to Sellers within ninety (90) days after the
date hereof and such form shall be timely filed by both Buyer and Sellers with
the Internal Revenue Service.
1.07          Closing Deliveries.
(a)            At the closing of the transactions contemplated hereby (the
“Closing”) on the date hereof, Sellers shall deliver or cause to be delivered to
Buyer, or the party so designated, the following:
(i)
Possession and the right of ownership and operation of the Purchased Assets;

(ii)
A bill of sale or bills of sale for the Purchased Assets, duly executed by each
Seller;

3

--------------------------------------------------------------------------------

(iii)
A lease agreement (each, a “Lease Agreement,” and collectively, the “Lease
Agreements”) for each of the properties listed on Schedule 1.07(a)(iii), duly
executed by Celadon Realty, LLC, a Delaware limited liability company or a
Seller, as applicable;

(iv)
Duly executed copies of each assignment and sublease listed on Schedule
1.07(a)(iv) (collectively, the “Assignments and Subleases”);

(v)
Duly executed copies of each third-party consent listed on Schedule 1.07(a)(v);

(vi)
Lien releases in a form acceptable to Buyer from any third party with a Lien on
the Purchased Assets;

(vii)
A duly executed copy of the Transition Services Agreement (the “TSA”);

(viii)
A duly executed copy of the Capacity Solutions Agreement, duly executed by each
Seller and CGI (the “CSA”);

(ix)
A duly executed copy of each of the Independent Agent Agreement and the
Co-Brokerage Agreement, duly executed by each of CLSI and CTSI (the “Agency
Agreements”);

(x)
A duly executed copy of the Assignment and Assumption Agreement (the “Assignment
and Assumption Agreement”);

(xi)
Duly executed copies of the Employment Agreement with Jay Frieden and the
Consulting Agreement with Jon Russell (collectively, the “Employment/Consulting
Agreements”);

(xii)
To the Carrier of the R&W Insurance Policy, an amount equal to Sellers’ portion
of the R&W Policy Costs in accordance with Section 4.04;

(xiii)
A duly completed and executed certificate in the form provided for in Treasury
Regulation Section 1.1445-2, certifying that each Seller is not a “foreign
person” within the meaning of Section 1445 of the Code;

(xiv)
A duly completed and executed IRS Form W-9 certifying that each Seller is a
“U.S. person” and is not subject to United States backup withholding; and

(xv)
All other documents, instruments, certificates, and agreements, if any, required
by any other provision of this Agreement or reasonably requested by Buyer in
connection with the transactions contemplated hereby.

(b)         On the date hereof, Buyer shall deliver or cause to be delivered to
Sellers, or the party so designated, the following:
(i)
The Closing Purchase Price, payable as set forth in Section 1.05;

4

--------------------------------------------------------------------------------

(ii)
Duly executed copies of the Lease Agreements;

(iii)
Duly executed copies of the Assignments and Subleases;

(iv)
A duly executed copy of the TSA;

(v)
 A duly executed copy of the CSA;

(vi)
A duly executed copy of the Agency Agreements;

(vii)
A duly executed copy of the Assignment and Assumption Agreement;

(viii)
To the Carrier of the R&W Insurance Policy, an amount equal to Buyer’s portion
of the R&W Policy Costs in accordance with Section 4.04;

(ix)
  To the Sellers, a copy of the binder agreement with respect to the R&W Policy
between Buyer and the Carrier dated on or about the date hereof; and

(x)
   All other documents, instruments, certificates, and agreements, if any,
required by any other provision of this Agreement or reasonably requested by
Sellers in connection with the transactions contemplated hereby.

1.08          Working Capital Requirement.
(a)          Sellers hereby represent and agree that the Working Capital of the
Business as of the Effective Time equals $15,635,109 (the “Working Capital
Target”), plus $1,000,000 (the “Working Capital Surplus Threshold”) or minus
$500,000 (the “Working Capital Deficit Threshold”). As used herein, “Working
Capital” shall mean the amount by which the aggregate of “Total Current Assets”
exceeds the aggregate of the “Total Current Liabilities.”  “Total Current
Assets” shall mean all of the types of current assets reflected and as
calculated in the Business’s balance sheet included in the Most Recent Financial
Statements (as hereinafter defined). “Total Current Liabilities” shall mean all
of the types of current liabilities reflected and as calculated in the
Business’s balance sheet included in the Most Recent Financial Statements. 
Working Capital shall be determined in the same manner as the calculation of the
Working Capital Target as set forth and using the methodologies as described on
Schedule 1.08(a).  Except as noted on such Schedule, Working Capital and Working
Capital Target shall be determined in accordance with GAAP. Notwithstanding
anything to the contrary herein, the calculation of Working Capital shall not
include assets or liabilities, including any amounts receivable or amounts due
or payable, relating to Capacity Solutions or intercompany transactions.
(b)          On or before the date that is sixty (60) days following the
Effective Time, Buyer shall prepare a schedule setting forth Buyer’s
determination of Working Capital as of the Effective Time (the “Working Capital
Schedule”) in accordance with the methodology shown on Schedule 1.08(a) and
shall deliver the Working Capital Schedule to Sellers.  Buyer shall make the
work papers and back-up materials used in calculating the Working Capital
Schedule and appropriate personnel of Buyer available to Sellers, their
accountants and other representatives in connection with their review.
5

--------------------------------------------------------------------------------

(c)          Within thirty (30) days after Buyer’s delivery of the Working
Capital Schedule, Sellers shall deliver written notice (the “Working Capital
Dispute Notice”) to Buyer of any dispute or objection to the Working Capital
Schedule, specifying in reasonable detail any contested amounts and the basis
therefor, its alternative calculation and proposed amount for each disputed
item, and all supporting documentation for each disputed item.  Any amounts not
disputed in the Working Capital Dispute Notice (if one is delivered) shall be
deemed to be accepted by Sellers as final.  The Working Capital as of the
Effective Time, as finally determined pursuant to Section 1.08 and Section 1.09,
is referred to herein as the “Final Working Capital.”
(d)          Within ten (10) Business Days after the determination of the Final
Working Capital:
(i)
If the Final Working Capital is less than the Working Capital Target minus the
Working Capital Deficit Threshold, Sellers and CGI shall be jointly and
severally obligated to pay to Buyer an amount, by wire transfer of immediately
available funds, equal to (A) the Working Capital Target, less (B) the Final
Working Capital; provided, however, that to the extent of the WC Holdback
Amount, such payment shall be made by Buyer retaining such amount from and
reducing the amount of the WC Holdback Amount, with Sellers and CGI responsible
for any amounts in excess of the WC Holdback Amount; or

(ii)
If the Final Working Capital is greater than the Working Capital Target plus the
Working Capital Surplus Threshold, Buyer shall pay to Sellers an amount, by wire
transfer of immediately available funds, equal to (A) the Final Working Capital,
less (B) the Working Capital Target.

The payment and adjustment contemplated by this Section 1.08 shall be referred
to as the “Purchase Price Adjustment”. Following the determination of the Final
Working Capital and settlement of any amounts out of the WC Holdback Amount,
Buyer shall pay to Sellers the balance of the WC Holdback Amount, if any, such
amount to be payable at the time of the payments set forth in Section 1.08(d)(i)
and (ii) above. For the avoidance of doubt, if the Final Working Capital is less
than the Working Capital Target plus the Working Capital Surplus Threshold but
greater than the Working Capital Target minus the Working Capital Deficit
Threshold, there shall be no Purchase Price Adjustment and Buyer shall pay to
Sellers the WC Holdback Amount within ten (10) Business Days after the
determination of the Final Working Capital.
While Sellers shall be obligated to pay Buyer any amounts required pursuant to
Section 1.08(d)(i) (other than amounts subject to the WC Holdback Amount), if
Sellers do not pay such amount in accordance with the terms of this Section or
otherwise refuse to pay such amount, Buyer shall at its option be able to offset
such amount against the Indemnity Holdback Amount, in which case Sellers shall
be obligated to replenish the amount so offset against the Indemnity Holdback
Amount, and Buyer may also seek any other remedy available hereunder for the
payment of such required amount to Buyer.
6

--------------------------------------------------------------------------------

1.09          Disputed Amounts.
(a)            If a Working Capital Dispute Notice is delivered, then the
parties shall each use their commercially reasonable efforts to resolve the
dispute and negotiate with each other in good faith to reach a satisfactory
resolution.  If the parties are unable to resolve any dispute set forth in a
Working Capital Dispute Notice within thirty (30) days, then any amounts
remaining in dispute shall be submitted to RSM US LLP, or if such accounting
firm is unable or unwilling to serve, to a mutually acceptable independent,
certified public accounting firm (the “Accountants”).  The determination by the
Accountants shall be limited to the amounts in dispute with respect to each
disputed item as reflected in and based upon the Working Capital Schedule and
the Working Capital Dispute Notice and shall not involve the Accountants’
independent review.  Any determination by the Accountants shall not be outside
the range of each disputed item as defined by and reflected in Buyer’s and
Sellers’ proposed adjustments thereto and such determination shall be final,
binding and non-appealable upon the parties.  The fees and expenses of the
Accountants acting under this Section 1.09(a) shall be borne by Sellers in the
proportion that the aggregate dollar amount of such disputed items submitted to
the Accountants that are unsuccessfully disputed by the Sellers (as finally
determined by the Accountants) bears to the aggregate dollar amount of such
items so submitted, and the balance of such fees and expenses shall be borne by
Buyer.
(b)           Each of the parties agrees that the dispute resolution provisions
set forth in this Section 1.09 of this Agreement constitute the exclusive
mechanism by which disputes relating to the Working Capital Schedule and payment
of the amounts set forth in Section 1.08(d) shall be resolved.  Accordingly,
each of the parties agrees not to sue any other party or become a party to a
lawsuit on the basis of any claims of any type relating to such matters
following the Effective Time.  Each of the parties understands that any
violation of this covenant not to sue will entitle the other parties to apply
for, and receive, an injunction to restrain any such violation.  Notwithstanding
the foregoing, but subject to Section 5.07, the parties acknowledge that this
provision does not limit Buyer’s or Sellers’ remedies or ability to make claims
for breaches of representations and warranties under Article 5.
1.10          Third Party Consents.  Buyer and Sellers acknowledge that, except
as expressly set forth on Schedule 1.07(a)(v), no third-party consents
respecting the assignment of any Purchased Assets will be obtained prior to the
Effective Time, including, without limitation, any consent of another Person
that may be required under any Contract or Permit constituting a Purchased
Asset. To the extent that Sellers’ rights under any Contract or Permit
constituting a Purchased Asset, or any other Purchased Asset, may not be
assigned to Buyer without the consent of another Person which has not been
obtained prior to the Effective Time, neither this Agreement nor any assignment
or other document executed in connection herewith shall constitute an agreement
to assign the same if an attempted assignment would constitute a breach thereof
or be unlawful unless and until such consent is obtained or Buyer has entered
into a new Contract with the other party thereto or obtained its own Permit.
Sellers will cooperate with Buyer, as set forth in and to the extent required by
the CSA, the TSA and the Agency Agreements, to obtain any such third-party
consents after the Effective Time. If any such consent shall not be obtained or
if any attempted assignment would be ineffective or would impair Buyer’s rights
in, to and under the Purchased Assets in question such that Buyer would not in
effect acquire the benefit (including the economic benefit thereunder) of all
such rights, Sellers shall cooperate, to the maximum extent permitted by Legal
Requirements and the Purchased Assets and otherwise in accordance with the CSA,
the TSA and the Agency Agreements, with Buyer in any agency or other reasonable
arrangement designed to obtain or provide such benefits (including the economic
benefit thereunder) to Buyer. Subject to the foregoing, Buyer agrees that,
notwithstanding anything to the contrary herein, any Seller’s failure to obtain
a third-party consent except those expressly set forth on Schedule 1.07(a)(v),
including, without limitation, any consent of another Person that may be
required under any Contract or Permit constituting a Purchased Asset, (a) shall
not be deemed to be a violation of any representation or warranty contained in
this Agreement (including, without limitation, any representation or warranty
set forth in Section 2.02(b)), (b) shall not be subject to a right of Buyer to
recover against any Seller hereunder (including, without limitation, against the
Indemnity Holdback Amount or otherwise under Article 5), and (c) shall be
subject to and governed by the CSA, the TSA, and the Agency Agreements.
7

--------------------------------------------------------------------------------

ARTICLE 2          
REPRESENTATIONS AND WARRANTIES OF SELLERS
Sellers, jointly and severally, represent and warrant to Buyer as follows as of
the date hereof:
2.01          Organization; Power and Authority.
(a)            Each Seller is duly organized, validly existing, and in good
standing under the laws of the state of organization set forth opposite its name
on Schedule 2.01. Each Seller is qualified or licensed to transact business as a
foreign Person and is in good standing in each of those jurisdictions set forth
on Schedule 2.01, which constitute all of the jurisdictions in which the
ownership or leasing of its assets or property used in the Business or the
conduct of the Business as presently conducted requires it to qualify, except
where the failure to be so qualified, individually or in the aggregate,
reasonably would not be expected to result in a Material Adverse Change.
(b)            Each Seller has the full power and authority to conduct its
business, own the properties it owns, and execute, deliver, and perform this
Agreement and the other documents related thereto or entered into in connection
with this Agreement to which it is a party. Sellers have made available to Buyer
copies of each Seller’s articles of incorporation, bylaws, or similar
organizational documents as currently in effect.
2.02          Enforceability; Authority; No Conflict.
(a)            This Agreement and the other documents entered into and delivered
in connection with this Agreement (collectively, the “Ancillary Documents”) have
been duly executed and delivered by be each Seller party thereto and constitute
the legal, valid, and binding obligations of each Seller party thereto,
enforceable against each of them in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditor’s rights and remedies generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).  Each Seller has the requisite right, power,
and authority to execute and deliver this Agreement and the other Ancillary
Documents to which it is a party and to perform its obligations hereunder and
thereunder, and such action has been duly authorized by all necessary corporate
or limited liability company action of each Seller.
(b)          Except as set forth on Schedule 2.02(b), neither the execution and
delivery of this Agreement or the Ancillary Documents to which any Seller is a
party nor the consummation or performance of the transactions contemplated
hereby by any Seller will, directly or indirectly (with or without notice or
lapse of time), (i) contravene, violate, or conflict with any provision of any
of the governing documents of any Seller; (ii) afford any Person the right to
challenge the transactions contemplated hereby or to exercise any remedy or
obtain any relief under any Legal Requirements to which any Seller is subject;
(iii) contravene, conflict with, or result in a violation or breach of any of
the terms or requirements of, or give any governmental body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any material governmental
authorization that is part of the Purchased Assets; (iv) subject to Section
1.10, contravene, conflict with, or result in a violation or breach of any of
the terms or requirements of, or give any third Person the right to revoke,
withdraw, suspend, cancel, terminate, or modify, or trigger any penalty, right
or change of control or assignment penalty or fee under, any Contract or other
asset that is a Purchased Asset; (v) result in the imposition or creation of any
Lien (other than Permitted Liens) upon or with respect to any of the Purchased
Assets; or (vi) contravene, conflict with, or result in a violation or breach of
any Legal Requirements to which Sellers or their Affiliates are subject.
8

--------------------------------------------------------------------------------

(c)             Except as set forth on Schedule 2.02(c), no Seller is required
to give any notice to or obtain any consent from any Governmental Authority in
connection with the execution and delivery of this Agreement and the Ancillary
Documents or the consummation or performance of the transactions contemplated
hereby and thereby.
2.03          Financial Statements.
(a)            Sellers have made available to Buyer the unaudited balance sheet
and income statements of the Business as of and for the six-month period ended
December 31, 2018, and unaudited profit and loss statements for the periods
ending June 30, 2016, 2017 and 2018 (the “Financial Statements” and the
Financial Statements for the six-month period ended December 31, 2018, the “Most
Recent Financial Statements”).  The Financial Statements, including the balance
sheet referred to in Section 1.08(a), were prepared in good faith and fairly
present the financial position of the Business at the dates specified therein
and the results of operations for the periods covered thereby. The Financial
Statements present in all material respects, to the Sellers’ Knowledge, a fair
and accurate review of the Business for such respective time periods. The
Sellers do not maintain separate financial statements of the Business. In
certain operational areas, the Business is dependent upon centralized functional
activities of the Sellers. The Financial Statements are presented on a carve-out
basis and do not necessarily reflect what the Financial Statements would have
been had the Business not received centralized corporate services from the
Sellers and their Affiliates. Carve-out financial information and statements
involve allocations and estimates and do not include all year-end adjustments,
or footnote disclosures required to present the financial statements in
conformity with GAAP. The Financial Statements are extracted from the financial
statements of the Sellers, whose financial statements are prepared in accordance
with GAAP in all material respects.
(b)           Except as set forth on Schedule 2.03(b), Sellers do not have any
Liabilities relating to the Purchased Assets and the Assumed Liabilities other
than (i) liabilities or obligations shown on the most recent Financial
Statements, (ii) liabilities incurred in the ordinary course of business
consistent with past practice since the date of the most recent Financial
Statements, (iii) liabilities taken into consideration in the calculation of
Purchase Price Adjustment, and (iv) liabilities disclosed in the other
Schedules.
9

--------------------------------------------------------------------------------

(c)            The Sellers, on a consolidated basis with CGI and its other
consolidated Subsidiaries, are now solvent, and at the time of and immediately
after giving effect to the transactions contemplated by this Agreement and the
Ancillary Documents, will be solvent. No transfer or transaction is being made
in connection herewith or with any transactions contemplated by any Ancillary
Documents with the actual intent to hinder, delay or defraud either present or
future creditors of the Sellers.  Neither the Sellers nor CGI have made any
voluntary petition, application, assignment or proposal under Legal Requirements
relating to insolvency or bankruptcy, and no bankruptcy petition, application or
similar proposal has been filed or presented against the Sellers or CGI, and
neither the Sellers nor CGI have any present intent to file any such petition,
application, assignment or proposal and are not currently contemplating the
same.
2.04          Absence of Material Adverse Changes. Since the date of the most
recent Financial Statements, the Business has operated in the ordinary course,
and the Business has not experienced, and there has not been any event,
occurrence, development or state of circumstances that individually or in the
aggregate could reasonably be expected to result in any Material Adverse Change.
Except as set forth on Schedule 2.04, since June 30, 2018, the Sellers have
operated the Business in the ordinary course of business consistent with past
practice in all material respects, and have not:
(a)            sold, leased, assigned or transferred any material portion of its
Business assets, or entered into any Contract or letter of intent with respect
thereto;
(b)            made commitments for capital expenditures relating to the
Business or the Purchased Assets in excess of $50,000 in the aggregate;
(c)            granted any license or sublicense of, assigned, transferred,
abandoned, allowed to lapse or otherwise disposed of any material rights under
or with respect to any Purchased Asset or right with respect to the Business
that is material to the Business, other than in the ordinary course of business;
(d)            to Sellers’ knowledge, suffered any event of damage, destruction,
casualty loss or claim affecting the assets, properties or business of the
Business or the Purchased Assets and exceeding $100,000 individually or $200,000
in the aggregate, in either case, whether or not reserved or covered by
insurance;
(e)            granted any increase other than in the ordinary course of
business in the amount of compensation, benefits, bonus, change in control,
retention or severance pay payable or potentially payable to any of the Business
Employees or independent contractors engaged in the Business or adopted,
materially amended or terminated any Benefit Plan with respect to the Business;
(f)            other than in accordance with GAAP, made any material change in
accounting, auditing or tax reporting methods, policies or practices with
respect to the Business or utilized in the preparation of the Financial
Statements;
(g)            received a complaint or notice of any event that has occurred, or
to Sellers’ knowledge, otherwise become aware of any event has occurred, that
calls into question or that reasonably would reasonably  be expected to have a
Material Adverse Change on any Permit necessary for the Sellers to conduct the
Business as currently conducted and to own and operate the Purchased Assets;
10

--------------------------------------------------------------------------------

(h)           accelerated or changed any of its practices, policies, procedures
or timing of the billing of customers or the collection of its accounts
receivable, pricing and payment terms, cash collections, cash payments or terms
with suppliers and vendors, the result of which reasonably would be expected to
result in a Material Adverse Change; or
(i)            committed to do any of the foregoing.
To the knowledge of Sellers, there has not been any event, occurrence,
development or state of circumstances that would cause any of the
representations and warranties of Sellers contained in Article 2 of this
Agreement to fail to be true and correct in all material respects (unless any
such representation or warranty is qualified by the use of the term “Material
Adverse Change” or by the word “material” or any word formed from such words, in
which case, such representation or warranty shall be true and correct in all
respects) as of the Closing Date, assuming that the Effective Date was the same
as the Closing Date for purposes of this sentence.
2.05          Condition of and Title to Assets.
(a)            Each Seller has sole and exclusive, good and valid title to, or
in the case of property held under a lease or other Contract, an enforceable
leasehold interest in, or license or right to use, all of its properties,
rights, and assets, whether real or personal and whether tangible or intangible,
to be conveyed by it and included in the Purchased Assets.  Except as set forth
on Schedule 2.05 or as covered by the TSA, the Purchased Assets and Lease
Agreements comprise all of the material assets, properties, and rights that are
necessary to conduct the Business in the same manner as presently conducted in
all material respects. All of the Purchased Assets owned by Sellers are owned
free and clear of all Liens other than Permitted Liens and Liens relating to
indebtedness that has been paid off, released and discharged in full as of the
Effective Time.
(b)            The personalty and fixed assets within the Purchased Assets are,
in the aggregate, in good repair and condition in all material respects,
reasonable wear and tear excepted.
2.06          Taxes.  Each Seller has filed or caused to be filed on a timely
basis all material returns, reports, and other filings relating to all Taxes
(collectively, “Tax Returns”) that are or were required to be filed with respect
to any period ending on or prior to the Effective Time pursuant to applicable
Legal Requirements.  All Tax Returns and reports filed prior to the Effective
Time by each Seller are true, correct, and complete in all material respects. 
Each Seller has paid, or made provision for the payment of, all material Taxes
that have or will become due for all periods prior to the Effective Time covered
by Tax Returns or requirements of applicable Tax Legal Requirements.  No Person
has given written notice prior to the Effective Time of any alleged material
deficiency or assessed any material additional Taxes for any period for which
Tax Returns have been filed.  All material Taxes that each Seller is or was
required by Legal Requirements to withhold, deduct or collect with respect to
any period ending on or prior to the Effective Time have been duly withheld,
deducted, and collected and, to the extent required, have been paid to the
proper Person.
11

--------------------------------------------------------------------------------

2.07          Compliance with Legal Requirements; Permits.
(a)             Except as set forth on Schedule 2.07(a), the Business is, and at
all times within the immediately preceding two (2) years has been, operated in
compliance in all material respects with each Legal Requirement that is or was
applicable to the conduct or operation of the Business or the ownership or use
of the Purchased Assets.  No Seller has received any written notice from any
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any material Legal Requirement applicable to the
operation of the Business or the ownership or use of the Purchased Assets.
(b)            Schedule 2.07(b) sets forth a true, complete and accurate list of
all material licenses, approvals, permits, or authorizations from Governmental
Authorities, including without limitation any and all FMCSA and DOT license
numbers maintained or owned by the Sellers or utilized in the Business
(collectively, the “Permits”) that are required to be obtained for the business
and operations of the Business.  All material Permits that constitute Purchased
Assets or that are utilized in the Business are valid and in full force and
effect, the applicable Seller is materially in compliance with the respective
requirements thereof, and no proceeding is pending or, to Sellers’ knowledge,
threatened to revoke or amend any Permit.
2.08          Legal Proceedings; Orders.  Except as set forth in Schedule 2.08,
there is no pending or, to Sellers’ knowledge, threatened action, claim,
investigation, litigation, arbitration, or other proceeding (“Legal
Proceedings”), or any resulting order, judgment, award, injunction, or other
decree: (a) by or against any Seller that relates to or reasonably would be
expected to materially affect the Business, any Business Employee (as
hereinafter defined), or any of the Purchased Assets; or (b) that challenges, or
that would have the effect of preventing, delaying, making illegal, or otherwise
interfering with, the transactions contemplated by this Agreement.  There are no
outstanding orders, decrees, or stipulations issued by any Governmental
Authority in any proceeding to which any Seller is a party that continue to
impose any obligations on the Purchased Assets.
2.09          Contracts; Assumed Contracts.
(a)            Sellers have made available to Buyer accurate and complete
copies, together with all amendments, supplements, side letters, exhibits,
schedules, and other attachments thereto, of each Assumed Contracts. No Seller
is subject to any Contract, decree, order, or injunction that could reasonably
be expected to materially restrict Buyer in the continued operation of the
Business as currently conducted. Except as set forth on Schedule 2.09(a), the
Sellers are not a party, or subject, to any of the following Contracts (each a
“Material Contract”), in each case, relating to or involving the Business or the
Purchased Assets:
(i)
any Contract relating to any completed or pending business acquisition or
divestiture relating to or involving the Business since January 1, 2016;

(ii)
any bonus, stock, incentive, severance, retention, change of control, pension,
profit sharing, retirement or other form of deferred compensation plan involving
unpaid amounts, including any that would be satisfied by Sellers at Closing;

(iii)
any Contract with third-party common carriers or other transportation carriers;

12

--------------------------------------------------------------------------------

(iv)
any Contracts with any customers for the brokerage of common carrier or other
transportation services, including warehousing related services;

(v)
any Contract (A) for the employment of any Business Employee, (B) providing for
the payment of any cash or other compensation or benefits upon the consummation
of the transactions contemplated hereby, or (C) that provides severance or other
benefits for any Business Employee or, in each case, that is otherwise not
immediately terminable by the Sellers without cost or liability;

(vi)
any Contract under which the Sellers created, incurred or assumed any
indebtedness (including any conditional sales Contract, sale-leaseback, or
capitalized lease) relating to any of the Purchased Assets or the Business or
mortgaging, pledging or otherwise granting or placing a Lien on any portion of
any of the Purchased Assets or Business other than indebtedness subject to the
Payoff Letters;

(vii)
any guaranty of any indebtedness relating to any of the Purchased Assets or the
Business other than guaranties of indebtedness  subject to the Payoff Letters;

(viii)
any lease or other Contract under which a Seller is lessee of or holds,
occupies, operates or uses any personal property owned by any other Person and
used in the Business, for which the annual rental or lease payments exceed
$50,000;

(ix)
any lease or other Contract under which a Seller is lessor of or permits any
third party to hold, occupy, operate or use any real or personal property used
in the Business for which the annual rental or lease payments exceed $50,000;

(x)
any Contract or group of related Contracts with the same party for the purchase
of products or services related to the Business, under which the undelivered
balance of such products and services has a purchase price in excess of $50,000
(other than purchase orders for brokered carrier services or contract
brokerage/carrier contracts entered into in the ordinary course of business);

(xi)
any Contract or group of related Contracts (other than customer contracts) with
the same party for the sale of products or services related to the Business
under which the undelivered balance of such products or services has a sales
price in excess of $50,000;

(xii)
any Contract containing covenants that in any way purport to restrict the right
of Sellers to engage in the Business;

(xiii)
any joint venture, partnership, franchise, joint marketing Contract or any other
similar Contract (including sharing of profits, losses, costs or liabilities by
the Business with any other Person);

(xiv)
any material Contract with respect to Intellectual Property used in the
Business, including (A) any Contracts with current or former employees,
consultants or contractors regarding the appropriation or non-disclosure of any
material Intellectual Property used in the Business and (B) any license
agreements related to the use of software used in the Business (other than
license agreements for the use of generally commercially available off-the-shelf
software involving total consideration of less than $50,000);

13

--------------------------------------------------------------------------------

(xv)
any Contract under a Seller has made loans, investments or advances to any other
Person related to the Business or the Purchased Assets, and such investments,
advances or loans remain outstanding, except advancement of reimbursable
ordinary and necessary business expenses made to directors, officers, employees,
and independent contractors employed or engaged in the Business in the ordinary
course of business;

(xvi)
any Contract with any Governmental Authority having an annual revenue or expense
in excess of $50,000;

(xvii)
any Contract involving the payment of royalties or commissions to any other
Person and involving remaining payments in excess of $50,000 after the Closing
Date;

(xviii)
any Contract granting any exclusive rights with respect to services or
Intellectual Property of the Business of any type or scope to any Person; or

(xix)
any amendment, supplement and modification (whether oral or written) in respect
of any of the foregoing other than amendments, supplements and modifications
entered into in the ordinary course of business.

(b)           With respect to each Contract that is an Assumed Contract or any
Contract that will be subject to or that will be utilized as part of the TSA:
(i) such Contract is valid, binding and in full force and effect in all material
respects and is enforceable by the Sellers in accordance with its respective
terms; and (ii) the Seller party thereto is not and, to Sellers’ Knowledge, no
other party is in material breach or default under such Contract. The Sellers
have not received any written notice of the intention of any party to terminate
any Assumed Contract or Contract that will be subject to or that will be
utilized as part of the TSA.
(c)            Attached hereto as Schedule 2.09(c) is a true and accurate copy
of the Carrier Selection Guidelines of the Sellers describing the minimum
qualifications applicable to all motor carriers with which the Sellers currently
contracts for brokered transportation of freight and the procedures employed by
the Business to confirm each such motor carrier’s compliance with such
requirements (the “Carrier Selection Requirements”).
(d)            The Business has procedures in place to validate its contractual
counterparties’ (including motor and common carriers) compliance with
contractual obligations for insurance coverage, operating authority, safe
operations, and other relevant factors.
2.10          Real Property.
(a)            Schedule 2.10(a) lists and describes in reasonable detail all
Real Property (as defined below) and any associated leases and related documents
(the “Leases”), including addresses. A Seller has, or Buyer will have pursuant
to the Lease Agreements, a valid and subsisting interest (including a leasehold
or subleasehold estate) in, and enjoys in all material respects peaceful and
undisturbed possession of, all Real Property.
14

--------------------------------------------------------------------------------

(b)            The Real Property comprises all of the real property and
interests in real property used in, or otherwise related to, the Business as
currently conducted.
(c)            With respect to the Real Property, (i) true, correct, and
complete copies of the Leases have been made available to Buyer, (ii) except as
set forth on Schedule 2.10(c), the applicable Seller has not assigned, sublet,
transferred, mortgaged, deeded in trust, or encumbered or conveyed any interest
in any Lease; (iii) there is no Legal Proceeding pending against the applicable
Seller or Affiliate of Sellers, or to Sellers’ knowledge threatened, against the
applicable Seller, Affiliate of Seller or any other Person that would reasonably
be expected to interfere in any material respect with the quiet enjoyment of the
Real Property subject to a Lease or that will be subject to a Lease Agreement
after the Effective Time, (iv) there is no pending dispute with the landlord of
the Real Property subject to a Lease or that will be subject to a Lease
Agreement, and no Seller has received any notice alleging breach on the part of
the applicable Seller of any of the covenants and or other obligations under any
Lease, (v) Sellers are not in breach of any Leases, and to the knowledge of
Sellers, no third party is in breach of any such Leases, and (vi) the Sellers
have free and full access to and from all adjoining streets, roads and highways
of all Real Property subject to the Leases or that will be subject to the Lease
Agreements, and there is no pending or, to the knowledge of the Sellers,
threatened action which would limit or impair such access. No Seller has
received written notice that it is in violation of any Legal Requirements
applicable to its interest in the premises demised under the Leases or other
Real Property and its operations thereon, including, without limitation, any
Environmental Laws or Employment Laws, and has no reason to believe that there
are grounds for any claim or such violation.  No Seller has received notice of,
and no Seller has knowledge of, any existing, pending or threatened building or
development moratoria with respect to or affecting the Real Property or any
other adverse information or fact that would reasonably be expected to adversely
affect the property or the current use of it.
(d)           “Real Property” means the real property, buildings, structures,
improvements, fixtures, or other interest used in the Business as currently
conducted, including real property that is leased, subleased, licensed, or
occupied by the Business as tenant, subtenant, licensee, or in such similar
capacity under any Lease.
2.11          Employees.
(a)            Schedule 2.11(a) sets forth a list of each U.S. employee employed
by a Seller in the Business as of March 31, 2019 (each, a “Business Employee,”
and collectively, “Business Employees”).  Schedule 2.11(a) further sets forth
the following information for each Business Employee, including each Business
Employee on leave of absence or layoff status: name; job title; date of hiring
or engagement; date of commencement of employment or engagement; current
compensation paid or payable; sick and vacation leave that is accrued but
unused; and whether such Business Employee is party to an employment agreement
with a Seller.
(b)            No Seller is a party to any collective bargaining agreement
relating to Business Employees, nor does any such agreement determine the terms
and conditions of employment of any Business Employee.
(c)            Except pursuant to the express terms of any employment agreement
identified on Schedule 2.11(a) or Schedule 2.11(c), there are no agreements,
plans, or policies that would give rise to any severance, termination,
change-in-control, or other similar payment to Employees as a result of the
consummation of the transactions contemplated hereby.
15

--------------------------------------------------------------------------------

(d)             Except as set forth on Schedule 2.11(d), no Business Employee
has notified any Seller that (i) he or she intends to terminate his or her
employment with the applicable Seller prior to the Effective Time or (ii) that
he or she will refuse to accept employment with Buyer under any circumstances.
(e)             In the past two years, there has not been any, and there is no
pending or, to the Knowledge of Sellers, threatened (i) union organizing
campaign or other attempt to organize or establish a labor union, employee
organization or labor organization involving or representing employees of
Sellers or any independent contractor providing services to Sellers that relates
to or involves the Business or the Business Employees or (ii) labor strike,
labor dispute, walkout, work stoppage, slowdown or lockout involving Sellers
that relates to or involves the Business or the Business Employees.
(f)              Sellers are in compliance in all material respects with all
applicable Legal Requirements and Contracts concerning or pertaining to the
Business Employees and any service contractors performing services to the
Business, including any Legal Requirements governing or concerning terms and
conditions of employment, discrimination, harassment, retaliation, wages, hours,
occupational safety and health, employment practices, affirmative action, labor
relations, immigration, temporary workers, independent contractors and plant
closings or layoffs, and the Seller is not engaged in any unfair labor practice
(“Employment Laws”).
(g)             Sellers have made available a true and complete list of each
written pension, benefit, retirement, compensation, profit-sharing, deferred
compensation, incentive, performance award, phantom equity, stock or
stock-based, change in control, retention, severance, vacation, paid time off,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, in which any current Business Employee, independent
contractor or consultant of the Business or any spouse or dependent of such
individual, participates (each, a “Benefit Plan”). Other than any Liability or
potential Liability to Buyer as a result of the transactions contemplated by
this Agreement and the Ancillary Documents, to Sellers’ knowledge, (i) there is
no current Liability to Buyer under such Benefit Plans, and (ii) Sellers do not
reasonably expect that Buyer would incur Liability under such Benefit Plans.
2.12          Environment, Health, and Safety.
(a)            Each Seller is in compliance, in all material respects, with all
Legal Requirements concerning pollution or protection of the environment, all
Legal Requirements concerning public health and safety, and all Legal
Requirements concerning employee health and safety, including in each case Legal
Requirements relating to emissions, discharges, releases, or threatened release
of pollutants, contaminants, or chemical, industrial, hazardous, or toxic
materials or wastes (including petroleum and any fraction or derivative thereof)
into ambient air, surface water, ground water, or lands, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or hauling of such substances (all of the foregoing, and including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq., collectively, “Environmental Laws”), in each case, as it
relates to the conduct or operation of the Business or the ownership or use of
the Purchased Assets or the ownership or use of the Real Property by Sellers and
its Affiliates, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against any of
them alleging any failure to so comply. Each Seller obtained and been in
material compliance with all of the terms and conditions of all governmental
authorizations required under all Environmental Laws as it relates to the
conduct or operation of the Business or the ownership or use of the Purchased
Assets or the ownership or use of the Real Property by Sellers or their
Affiliates.
16

--------------------------------------------------------------------------------

(b)            No Seller has material Liability (and, to Sellers’ knowledge, no
Seller has handled or disposed of any substance, arranged for the disposal of
any substance, exposed any employee or other individual to any substance or
condition, or owned or operated any property or facility in any manner in
violation of applicable Environmental Laws) for damage to any site, location, or
body of water (surface or subsurface), for any illness of or personal injury to
any employee or other individual, as a result of violation of any Environmental
Laws, in each case, as it relates to the conduct or operation of the Business or
the ownership or use of the Purchased Assets.
(c)            The Sellers have not received notice of any past or present
events, conditions, circumstances, activities, practices, incidents, actions or
plans that may interfere with or prevent continued material compliance with the
permits, licenses and other authorizations referred to above or Environmental
Law.
(d)            No asbestos or equipment containing polychlorinated biphenyls or
leaking underground or above-ground storage tanks is contained in or located on
any property owned, leased or controlled by the Sellers relating to or used in
the Business, including the Real Property.
2.13          Relationships with Related Persons. Schedule 2.13 describes any
Contracts, and financial relationships relating to the Business and/or the
Purchased Assets, on the one hand, and any officer, director, shareholder, or
Affiliate of Sellers, on the other hand.
2.14          Customers; Carriers.
(a)            Schedule 2.14 sets forth a list of the Business’s (i) largest
fifty (50) customers for brokerage and logistics services by gross revenue for
the twelve (12) months ended March 31, 2019, and (ii) largest thirty (30)
customers for warehousing and transportation management services by gross
revenue for the twelve (12) months ended March 31, 2019 (collectively,
“Significant Customers”), along with the gross revenue for each such Significant
Customer during each such period.  No Seller has received written or, to
Sellers’ knowledge, any other notice from any Significant Customer that any of
them intends, for any reason, to cease to do business or materially reduce the
amount of business done with the Business, or to fail to do business with Buyer
after the Effective Time or materially reduce the amount of business done with
Buyer after the Effective Time (compared with the amount of business done during
the most recent six (6) calendar months), and no Seller is aware of any reason
that any Significant Customer may take any such action.
17

--------------------------------------------------------------------------------

(b)          Schedule 2.14(b) sets forth a list of the Business’s largest fifty
(50) transportation carriers for brokered transportation of freight by gross
revenue for the twelve (12) months ended March 31, 2019 (collectively,
“Significant Carriers”).  No Seller has received written or, to Sellers’
knowledge, any other notice from any Significant Carrier that any of them
intends, for any reason, to cease to do business or materially reduce the amount
of business done with the Business, or to fail to do business with Buyer after
the Effective Time or materially reduce the amount of business done with Buyer
after the Effective Time (compared with the amount of business done during the
most recent six (6) calendar months), and no Seller is aware of any reason that
any Significant Carrier may take any such action.
2.15
   Receivables and Payables.

(a)           Accounts Receivable.  All of the accounts receivable that are part
of the Purchased Assets and/or included in the Final Working Capital are valid,
represent bona fide transactions, and arose in the ordinary course of business. 
Schedule 2.15(a) sets forth a true, correct and complete schedule of the
accounts receivable as of March 31, 2019, showing the amount of each receivable
and an aging of amounts due thereunder.  Except as set forth in Schedule
2.15(a), all receivables that are reflected on such Schedule and, in respect of
the following clauses (ii) and (iii), all accounts receivables which arose since
the date thereof (in each case net of any reserves shown thereon or taken into
account in the Final Working Capital), (i) are or will be valid, existing and
collectible in a manner consistent with the Sellers’ past practice without
resort to legal proceedings or collection agencies, (ii) represent or will
represent monies due for goods sold and delivered or services rendered in the
ordinary course of business, and (iii) are not or will not be subject to any
refunds or adjustments or any defenses, rights of set-off, assignment,
restrictions, security interests or other Liens other than Permitted Liens,
other than loss claims, nominal cash discounts, and routine billing disputes in
the ordinary course of business, none of which are reasonably expected to be
material.
(b)            Accounts Payable.  The accounts payable of the Sellers reflected
on Schedule 2.15(b), the Financial Statements and/or reflected in the Final
Working Capital that are included in the Assumed Liabilities arose from bona
fide transactions in the ordinary course of business, excluding any insider or
related party transactions (except as noted therein). A true, correct and
complete schedule of accounts payable of the Business as of March 31, 2019 is
attached hereto as Schedule 2.15(b).
2.16          Insurance Policies. Sellers maintain the insurance policies set
forth on Schedule 2.16 in connection with the operation of the Business and the
Purchased Assets (the “Insurance Policies”).  Sellers have made available a
true, complete and correct list of all individual claims made under each such
Insurance Policy (or any predecessor policy) since June 30, 2017 relating to the
Purchased Assets and the Business. All Insurance Policies and bonds with respect
to the Purchased Assets and Business are in full force and effect and cover
Liabilities arising, accruing or in which the event giving rise to such
liabilities occurred prior to the Closing. No notice of cancellation,
termination or reduction in coverage has been received with respect to any such
Insurance Policy.  Sellers have not been refused any insurance with respect to
the Business or the Purchased Assets.
18

--------------------------------------------------------------------------------

2.17          Intellectual Property. Sellers have good and marketable title to
or possesses adequate licenses or other valid rights to use all Intellectual
Property used in the Business, free and clear of all Liens, and has paid all
applicable maintenance fees, renewals or expenses related to such Intellectual
Property. To the knowledge of Sellers, there are no facts which would form the
basis for an infringement, misappropriation or other violation by any Person of
any such Intellectual Property.  There is no claim pending or, to the knowledge
of Sellers, threatened against any Seller with respect to alleged infringement,
misappropriation or other violation by Sellers of any trademark, service mark,
trade name, copyright or other intellectual property rights of any Person used
in the Business.  Sellers have not infringed on the intellectual property rights
of any other Person.  Except for Intellectual Property rights to which Buyer
will obtain the benefit under the TSA, the Intellectual Property included in the
Purchased Assets comprise all of the material assets, properties, and rights
that are necessary to conduct the Business in the same manner as presently
conducted in all material respects.
2.18          Brokers. Except as set forth on Schedule 2.18, no broker, finder,
or investment banker is entitled to any brokerage, finder’s, or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of any Seller.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Sellers as follows:
3.01          Organization and Good Standing.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of Alabama, with full limited liability company power and authority to
conduct its business as it is now being conducted.
3.02          Enforceability; Authority; No Conflict.
(a)            This Agreement and the Ancillary Documents constitute the legal,
valid, and binding obligations of Buyer, enforceable against Buyer in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditor’s rights and
remedies generally and to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Buyer has the
necessary limited liability company power and authority to execute and deliver
this Agreement and the Ancillary Documents, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby.  Buyer
has the right, power, and authority to execute and deliver this Agreement and
the other Ancillary Documents to which it is a party and to perform its
respective obligations hereunder and thereunder, and such action has been duly
authorized by all necessary limited liability company action by Buyer.
19

--------------------------------------------------------------------------------

(b)          Neither the execution and delivery of this Agreement or the
Ancillary Documents to which Buyer is a party nor the consummation or
performance of the transactions contemplated hereby by Buyer will, directly or
indirectly (with or without notice or lapse of time), (i) contravene, violate or
conflict with any provision of any of the governing documents of Buyer;
(ii) contravene or conflict with or constitute a violation of any provision of
any material Legal Requirement binding upon or applicable to Buyer, (iii) result
in a violation or breach of, or constitute (with or without notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration or any loss of material benefits to Buyer) under any of the
terms, conditions or provisions of any material note, bond, mortgage, indenture,
lease, license, contract, agreement, or other instrument or obligation to which
Buyer is a party or any of its properties or assets is bound, or (iv) result in
the creation or imposition of any Lien on Buyer’s properties or assets (except
as contemplated by after-acquired property clauses in security agreements and
other financing documents).
3.03          Brokers.  Except as set forth on Schedule 3.03, no broker, finder,
or investment banker is entitled to any brokerage, finder’s, or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Buyer.
3.04          Litigation.  There is no pending or, to Buyer’s knowledge,
threatened Legal Proceeding, or any resulting order, judgment, award,
injunction, or other decree that challenges, or that would have the effect of
preventing, delaying, making illegal, or otherwise interfering with, the
transactions contemplated by this Agreement.
ARTICLE 4
ADDITIONAL AGREEMENTS
4.01          Restrictive Covenants.  In (i) consideration of Buyer’s
acquisition of the Purchased Assets and the transfer of the goodwill associated
therewith, (ii) order to protect the goodwill obtained by Buyer and transferred
by Sellers as a result of the transactions contemplated by this Agreement, and
(iii) order to satisfy certain conditions to the consummation of the
transactions contemplated by this Agreement and as a material inducement and
express incentive for Buyer to enter into this Agreement, Sellers and CGI
expressly agree to the provisions of this Section 4.01.
(a)            Covenant Not to Compete. Sellers and CGI covenant and agree that,
during the Restricted Period, except as set forth on Schedule 4.01(a), Sellers
shall not, and shall cause CGI and any controlled Affiliates of CGI not to,
directly or indirectly, own, invest in (except for passive investment, not
exceeding 4.9% ownership, of any public company), manage, join, operate or
control, or participate in the ownership, management, operation or control of,
or be connected as a partner, consultant or otherwise with, or permit Sellers’
or other Person’s names to be used by or in connection with, any business or
organization (other than Buyer or any of Buyer’s Affiliates) that engages in the
Restricted Business. Notwithstanding anything to the contrary in this Agreement,
CLSI (nor any other Seller) shall not use its brokerage authority after the date
hereof, except for (x) continuing to broker asset loads to CTSI in the ordinary
course of business consistent with past practice, (y) Capacity Solutions (as
defined below) loads as set forth in the CSA, (z) current and future loads
originally intended as asset-based business for CGI and its Subsidiaries and for
which CLSI lacks the available and efficient asset-based capacity from its
Affiliates to service in accordance with customer specifications (“Overflow
Business”) as long as such Overflow Business is conducted subject to and in
accordance with this Section and the CSA, and (aa) except to the extent Sellers
use the external market (ie, third party carriers) for asset restricted
deliveries into and within Mexico in the ordinary course of their business.
20

--------------------------------------------------------------------------------

With respect to Overflow Business, pursuant to and as provided in this paragraph
and as further described and detailed in the CSA, the parties shall work
together as follows: CLSI shall broker Overflow Business to Buyer during the
Restricted Period, with the first opportunity being offered to Buyer and its
Affiliates (and Buyer and/or its Affiliates shall accept such loads and provide
services substantially consistent with its other brokerage services), with the
obligation to offer and accept such Overflow Business subject in each case to
the conditions that (i) such arrangement would be in the ordinary course of
business consistent with past practice for the 12-month period immediately
preceding the date hereof and (ii) the terms and delivery requirements are
commercially reasonable and Buyer and/or its Affiliates in fact meets such terms
and requirements consistently and in accordance with customer satisfaction. To
the extent such conditions are not met, then CLSI will be permitted to broker
Overflow Business directly or through other brokerage providers, as and to the
extent provided in the CSA.
The restrictions set forth in this Section 4.01(a) shall apply to activities
throughout the lower 48 contiguous United States, Canada and Mexico (the
“Restricted Territory”). The restrictions set forth in this Section 4.01 shall
apply to CGI, Sellers, and their respective Subsidiaries at the relevant date.
CGI hereby covenants, agrees and confirms that it is subject to this Section
4.01 and agrees to abide by this Section 4.01 as if a Seller.
(b)          Non-Solicitation of Employees.
(i)
During the Restricted Period, Sellers and CGI shall not, and Sellers shall cause
CGI and any controlled Affiliates of CGI not to, without the prior written
consent of Buyer, directly or indirectly, cause, solicit, induce, or encourage
to leave the employment or engagement of Buyer or any of its Affiliates, or
hire, engage or employ, or cause any other Person to solicit, hire, engage or
employ any employee (including any Business Employee (as defined below))
employed by or independent contractor engaged by Buyer or any of its Affiliates,
as of the date hereof or during the Restricted Period, unless such employee’s
retention or employment or such independent contractor’s engagement had ceased
for the preceding six (6) months; provided that (x) general advertising
including Internet postings and use of search firms shall not be deemed a breach
hereof, nor shall hiring or retaining any Person who responds to such a general
advertisement and (y) nothing in this Agreement shall prohibit CGI, Sellers or
any other Person from engaging any professional services firm or other third
party advisor or contractor that provides services to multiple clients (as long
as the purposes of such engagement is not to circumvent Section 4.01(a)).

21

--------------------------------------------------------------------------------

(ii)
For a period of two (2) years following the Closing Date, except for the
Business Employees pursuant to Section 4.02, Buyer shall not, and Buyer shall
cause PS Acquisition, LLC and any controlled Affiliates of PS Acquisition, LLC
not to, without the prior written consent of Sellers, directly or indirectly,
hire, engage, or employ, or cause, solicit, induce, or encourage to leave the
employment or engagement of CGI or any of its controlled Affiliates (including
Sellers), or cause any other Person to solicit, hire, engage or employ any
employee employed by or independent contractor engaged by CGI or any of its
controlled Affiliates (including Sellers), unless such employee’s retention or
employment or such independent contractor’s engagement had ceased for the
preceding six (6) months; provided that (x) general advertising, including
Internet postings and use of search firms, shall not be deemed a breach hereof,
nor shall hiring or retaining any Person who responds to such a general
advertisement and (y) nothing in this Agreement shall prohibit Buyer or any
other Person from engaging any professional services firm or other third party
advisor or contractor that provides services to multiple clients.

(c)          No Interference with Customers and Suppliers.
(i)
Sellers agree that, during the Restricted Period, Sellers and CGI shall not, and
shall not permit CGI and any controlled Affiliate of CGI or any Person acting at
any Seller’s direction or with any Seller’s encouragement to, directly or
indirectly solicit, encourage, support, cause or attempt to cause any Customer
or Supplier to cease or lessen such Customer’s or Supplier’s business with the
Business or with Buyer or any of its Affiliates. For purposes of this
subsection, the term (A) “Supplier” means any material supplier of goods or
services to the Business as of the date hereof (or within the prior twelve (12)
months) or during the Restricted Period, and (B) “Customer” means any material
customer of the Business as of the date hereof (or within the prior twelve (12)
months) or during the Restricted Period.

(ii)
Buyer agrees that, for a period of one (1) year following the Closing Date,
Buyer shall not, and shall not permit PS Acquisition, LLC and any controlled
Affiliate of PS Acquisition, LLC or any Person acting at Buyer’s discretion or
with Buyer’s encouragement to, directly or indirectly, solicit, encourage,
support, cause or attempt to cause any customer to cease or lessen such
customer’s business with CGI or any of its controlled Affiliates (including
Sellers).  The restrictions on customers contained in this Section 4.01(c)(ii)
shall only apply to those 250 that are listed on Schedule 4.01(c) and shall not
apply to the extent Buyer and its Affiliates have a pre-existing business
relationship with such customers.

(d)          Limited Non-Solicitation of Certain Intermodal Customers. Buyer
agrees that it will not provide intermodal services to, or solicit intermodal
business from, the customers set forth on Schedule 4.01(d) for a period of
thirty-six (36) months from the Closing Date within North America. Any future
purchaser of Parent’s and/or Sellers’ intermodal business is an intended
third-party beneficiary of this Section 4.01(d).  The following additional
limitations shall apply to the foregoing restrictions imposed upon Buyer: (i)
Buyer and its Affiliate, TA Services, Inc., shall be the only entities that are
Affiliates of Buyer that are subject to these restrictions; (ii) these
restrictions shall not apply with respect to any subsequently acquired brokerage
business of Buyer or its Affiliate that contains an intermodal services business
(whether such business is acquired by purchase of assets or equity, merger or
similar transaction); (iii) these restrictions shall only apply to Buyer if
Parent and Sellers consummate a closing of its intermodal services business to a
party currently engaged in a potential sale process with Sellers and Parent as
of April 15, 2019 no later than June 30, 2019; and (iv) these restrictions shall
only apply within the geographic areas in which the listed customers are
currently operating in respect of or in connection with Sellers’ and Parent’s
intermodal services.
22

--------------------------------------------------------------------------------

(e)          Sellers’ Acknowledgements and Representations.  Sellers and CGI
expressly acknowledge and agree that the restrictions set forth herein are
reasonable in all respects and are no greater than necessary to protect Buyer’s
and its Affiliates’ legitimate business interests, including the preservation of
trade secrets, valuable confidential and professional information, and the
goodwill that Sellers are conveying to Buyer under this Agreement. Sellers and
CGI further acknowledge and agree that the Restricted Territory and Restricted
Period represent a reasonable geographic area and time frame and that the
Business and Buyer do business throughout the Restricted Territory as of the
date hereof.  Further, Sellers acknowledge that Buyer would not proceed with the
closing of the transactions contemplated hereby without receiving the full scope
of the protections provided for hereunder and that any lesser geographic
restriction or time restriction would not adequately protect Buyer.
(f)          Reformation; Severability of Provisions.  The parties expressly
acknowledge and agree that the restrictions contained herein are reasonable and
no greater than necessary to protect the legitimate interests of Buyer and its
Affiliates.  However, if any covenant set forth in this Agreement is determined
by any court to be unenforceable by reason of its extending for too great a
period of time or over too great a geographic area, or by reason of its being
too extensive in any other respect, such covenant shall be reformed and
interpreted to extend only for the longest period of time and over the greatest
geographic area, and to otherwise have the broadest application as shall be
enforceable.  The invalidity or unenforceability of any particular provision (or
part thereof) of this Agreement shall not affect the other provisions hereof (or
parts thereof), which shall continue in full force and effect.  Without limiting
the foregoing, the covenants contained herein shall be construed as separate
covenants, covering their respective subject matters, with respect to each of
the separate cities, counties and states, and each political subdivision
thereof, within the Restricted Territory.
(g)          Injunctive Relief.  Sellers acknowledge that (a) the provisions of
this Section 4.01 are reasonable and necessary to protect the legitimate
interests of Buyer, and (b) any violation of this Section 4.01 will result in
irreparable injury to Buyer, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such violation would not be
reasonable or adequate compensation to Buyer for such a violation.  Accordingly,
Sellers and CGI agree that if any Seller violates the provisions of this
Section 4.01, Buyer, in addition to all other remedies which may be available to
it at law or in equity, shall be entitled to specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual damages. Such relief will not be exclusive, but will be in
addition to all other relief available to Buyer and its Affiliates, at law and
equity.
23

--------------------------------------------------------------------------------

4.02          Employee Transition. As of the Effective Time, each Business
Employee will be terminated by the applicable Seller and hired by Buyer or an
Affiliate of Buyer, subject to the terms and conditions set forth on Schedule
4.02 and the TSA.
4.03          Capacity Solutions.  With respect to any load that is tendered by
a customer into the Celadon AS400, transferred into Mercury Gate/Logistics
system, and covered by a third-party carrier (“Capacity Solutions”), the terms
and conditions set forth in the CSA and the Agency Agreements will apply.
4.04          R&W Policy.  Buyer and Sellers acknowledge that Buyer has obtained
a buyer-side transaction risk insurance policy underwritten by Beazly (the
“Carrier”), with an aggregate policy limit of $10,000,000, which is effective as
of the Effective Time (the “R&W Policy”), insuring Buyer for certain Losses due
to certain breaches of representations and warranties of Sellers under
Article 2, and that such policy is in form reasonably satisfactory to Sellers.
Buyer has provided Sellers with the proposed R&W Policy coverage, exclusions,
deductibles, limits, premiums, and other costs, as set forth in the binder
agreement with respect to the R&W Policy delivered by Buyer pursuant to Section
1.07(b).  Notwithstanding anything in this Agreement to the contrary, Buyer and
Sellers shall each pay 50% of all costs and expenses related to the issuance of
the R&W Policy, including the total premium, underwriting costs, brokerage
commissions, and Taxes related to such policy and fees and expenses of such
policy.  Promptly following the Closing and, in any event prior to the period
required by the Carrier in the binder agreement with respect to the R&W Policy
between Buyer and the Carrier dated on or about the date hereof, Buyer shall
provide to Carrier (i) copies of the final, executed closing deliveries
exchanged pursuant to this Agreement, and (ii) if required by Carrier, a copy of
the CD or a DVD-ROM reflecting the full and complete contents of Sellers’ Data
Room as of Closing. Buyer shall not, without the prior written consent of
Seller, amend, modify or change any material term or condition of the R&W Policy
and shall comply in all material respects with the terms of the R&W Policy.
4.05          Receivables and Other Payments. From and after the Closing, if
Sellers or any of their Affiliates receive or collect any funds relating to any
accounts receivable that are included in the Purchased Assets or any other
Purchased Asset, Sellers or their Affiliate shall remit such funds to Buyer
within five (5) Business Days after its receipt thereof. From and after the
Closing, if Buyer or its Affiliates receive or collect any funds relating to any
assets of Sellers that are not Purchased Assets, Buyer or its Affiliate shall
remit any such funds to Sellers within five (5) Business Days after its receipt
thereof.
ARTICLE 5
INDEMNIFICATION
5.01          Indemnification.
(a)            Subject to the limitations set forth in this Article 5, and
without limiting the rights of Buyer under the R&W Policy, each of the Sellers
hereby agrees, jointly and severally (and CGI with respect to the specific
matters noted below), to indemnify and hold Buyer and its Affiliates, and each
of their respective stockholders, partners, members, managers, directors,
officers, employees, Affiliates, successors and assigns (collectively, the
“Buyer Indemnified Parties”) harmless from and against the aggregate of all
expenses, losses, costs, deficiencies, liabilities, Taxes, penalties, damages
and amounts paid in settlement (including related investigation costs and
reasonable counsel, witness, paralegal and other professional fees and expenses)
(collectively, “Losses”) that are incurred or suffered by any of the Buyer
Indemnified Parties arising out of, relating to or resulting from: (i) any
inaccuracy in or breach of a representation or warranty made by Sellers in or
pursuant to this Agreement; (ii) the ownership or operation of the Purchased
Assets or the Business arising prior to the Effective Time; (iii) any
non-fulfillment or breach of the covenants or agreements made by Sellers in or
pursuant to this Agreement; (iv) any Excluded Liabilities; (v) any Seller Taxes;
(vi) any broker, finder or investment banker fees of Sellers; and (vii) the
matters disclosed on Schedule 2.08 (collectively, “Buyer Indemnifiable
Damages”).  CGI’s obligations with respect to indemnification shall be limited
to (x) those representations and warranties that are Fundamental Representations
and those that are specifically excluded from the R&W Policy coverage, being
those Losses due to breaches of representations and warranties that are
exclusions from the R&W Policy as described in Section 4(a)-(h) of the R&W
Policy (the “R&W Policy Exclusions”), and (y) with respect to Section
5.01(a)(iv), any Losses arising out of, relating to or on account of the matters
referenced in Section 4(f) of the R&W Policy.
24

--------------------------------------------------------------------------------

(b)            Subject to the limitations set forth in this Article 5, Buyer
hereby agrees to indemnify and hold Sellers and their Affiliates, and each of
their respective stockholders, partners, members, managers, directors, officers,
employees, Affiliates, successors and assigns (collectively, the “Seller
Indemnified Parties”) harmless from and against the Losses that are incurred or
suffered by any of the Seller Indemnified Parties arising out of, relating to or
resulting from: (i) any inaccuracy in or breach of a representation or warranty
made by Buyer in or pursuant to this Agreement; (ii) the ownership or operation
of the Purchased Assets or the Business arising on or after the Effective Time
(except as provided in Section 5.01(a)(vii) above); (iii) any non-fulfillment or
breach of the covenants or agreements made by Buyer in or pursuant to this
Agreement; (iv) any Assumed Liabilities; and (v) any broker, finder or
investment banker fees of Buyer (collectively, “Seller Indemnifiable Damages”).
5.02            Survival. Except solely for purposes of the R&W Policy, the
right of the Buyer Indemnified Parties to make a claim for Buyer Indemnifiable
Damages pursuant to Section 5.01(a)(i) for breach of representations and
warranties set forth herein shall survive for a period of eighteen (18) months
after the Effective Time; provided, however, the Buyer Indemnified Parties’
right to make claims under the representations and warranties set forth in
Section 2.06 (Taxes) and Section 2.12 (Environment, Health and Safety) shall
survive until 30 days after the expiration of all applicable statutory periods
of limitations and the right of the Buyer Indemnified Parties to make claims
under the representations and warranties set forth in Sections 2.01
(Organization; Power and Authority), 2.02 (Enforceability; Authority; No
Conflict), 2.05(a) (Title to Assets), and 2.16 (Brokers) (the “Fundamental
Representations”) shall survive indefinitely.  The right of the Seller
Indemnified Parties to make a claim for Seller Indemnifiable Damages pursuant to
Section 5.01(b) for breach of representations and warranties set forth in
Article 3 shall survive indefinitely.  All covenants and agreements of the
parties contained herein shall survive indefinitely or for the period explicitly
specified therein. No claim for the recovery of Buyer Indemnifiable Damages for
breach of a representation or warranty herein may be asserted by a Buyer
Indemnified Party after the applicable period has expired; provided, however,
that claims for Buyer Indemnifiable Damages first asserted by timely delivery of
a claims notice within such period shall continue to survive until such claims
have been satisfied or otherwise resolved.  Each representation, warranty,
covenant, and agreement of the Parties contained in this Agreement is
independent of each other representation, warranty, covenant, and agreement.
5.03          Limitations of Liability. Notwithstanding anything in this
Agreement to the contrary, the indemnification obligations and liabilities under
this Agreement shall be limited or otherwise subject to the terms and conditions
set forth below:
25

--------------------------------------------------------------------------------

(a)            All payments received under Section 5.01 shall be treated by the
parties as an adjustment to the Purchase Price received by the indemnifying
Seller pursuant to Article 1;
(b)            Sellers shall not have any liability with respect to the
indemnification obligations under Section 5.01(a)(i) other than the possible
loss of the Holdback Amount except in respect of (x) fraud or criminal or
intentional misconduct, (y) breach of a Fundamental Representation or (z) breach
of representations and warranties that are R&W Policy Exclusions;
(c)            Notwithstanding anything to the contrary in this Agreement,
except for Losses arising from fraud or criminal or intentional misconduct, in
no event shall Sellers (and CGI as applicable) be liable under Section
5.01(a)(i) for aggregate Losses resulting from (x) breaches or inaccuracies of
any of the Fundamental Representations in excess of the Purchase Price or (y)
breaches of other representations and warranties that are R&W Policy Exclusions
in excess of $6,425,000 (except that the limit shall be the maximum limit under
the R&W Policy with respect to Section 4(f) of the R&W Policy) and in no event
shall Buyer be liable under Section 5.01(a)(i) for aggregate Losses resulting
from breaches or inaccuracies of any of its representations or warranties under
Article 3 in excess of the Purchase Price;
(d)            With the exception of Losses arising from a breach of or
inaccuracy in any of the Fundamental Representations or fraud or criminal or
intentional misconduct, no Losses shall be recoverable pursuant to Section
5.01(a)(i) unless and until the aggregate amount of all Losses for which claims
are made pursuant to Section 5.01(a)(i) exceeds $250,000 in which case, the
Buyer Indemnified Parties shall be entitled to be indemnified against and
compensated and reimbursed for the entire amount of such Losses (and not merely
the portion of such Losses exceeding such amount);
(e)            Notwithstanding anything to the contrary in this Agreement, for
purposes of determining whether there has been a breach of or inaccuracy in any
representation, warranty, or covenant in this Agreement or for purposes of
calculating any Losses with respect to a breach of or inaccuracy in any
representation, warranty, or covenant in this Agreement, if any such
representation, warranty, or covenant is qualified by the use of the term
“Material Adverse Change” or by the word “material” or any word formed from such
words, then such representation or warranty shall be construed as if the word
“material” (and such words formed therefrom) or the term “Material Adverse
Effect” were not included in such representation, warranty, or covenant;
(f)          Each Buyer Indemnified Party shall use commercially reasonable
efforts to mitigate all Losses of which such Buyer Indemnified Party has actual
knowledge for which such Buyer Indemnified Party is entitled to indemnification
under this Agreement (solely to the extent that (i) such Buyer Indemnified Party
has the authority to take mitigating action with respect to such Losses and (ii)
such Buyer Indemnified Party would attempt to mitigate such Losses in the
ordinary course of business of such Buyer Indemnified Party if such Buyer
Indemnified Party did not have a right to indemnification hereunder). With
respect to any indemnification claim respecting any breach of or inaccuracy in
any of the representations and warranties of Sellers pursuant to Section
5.01(a)(i), except in respect of fraud or criminal or intentional misconduct,
the Buyer Indemnified Parties shall first pursue recovery from the Holdback
Amount and under the R&W Policy, to the extent coverage is available, prior to
seeking recovery from Sellers; and
26

--------------------------------------------------------------------------------

(g)          The amount of any Loss that is subject to indemnification under
this Article 5 shall be calculated net of the amount of any proceeds pursuant to
a third-party insurance policy (other than the R&W Policy) or from any
indemnity, contribution or similar payment from a third-party, in each case to
the extent actually received by Buyer with respect to such Loss (net of all
amounts that are self-insured and the amount of any deductibles, co-payments,
retro-premium obligations and premium increases attributable thereto, and all
reasonable out-of-pocket costs of collection of any such proceeds). If a Buyer
Indemnified Party receives such insurance proceeds (other than any insurance
proceeds under the R&W Policy) or indemnity, contribution or similar payments
after being fully indemnified under this Article 5 with respect to such Losses,
such Buyer Indemnified Party shall pay to the Sellers the lesser of (i) the
amount of such insurance proceeds or indemnity, contribution or similar payment
(net of all amounts that are self-insured and the amount of any deductibles,
co-payments, retro-premium obligations, and premium increases attributable
thereto, and all reasonable out-of-pocket costs of collection of any such
proceeds), and (ii) the aggregate amount actually paid by Sellers to any Buyer
Indemnified Party with respect to such Loss. Buyer shall be obligated to use
commercially reasonable efforts (consistent with the efforts it would use to
obtain insurance proceeds on its own behalf) to obtain available insurance
coverage with respect to any Losses; provided, however, that Buyer shall not be
obligated to file suit or initiate litigation, mediation or any other proceeding
with respect to such insurance coverage.  For the avoidance of doubt, Buyer
shall have no obligation to seek recovery from any Person, other than insurance
providers as discussed in the previous sentence.
(h)          The representations, warranties and covenants of Sellers, and the
Buyer Indemnified Parties’ rights to indemnification with respect thereto, shall
not be affected or deemed waived by reason of any investigation made by or on
behalf of any Buyer Indemnified Party or its representatives or by reason of the
fact that any such Buyer Indemnified Party or any of its representatives knew or
should have known that any such representation or warranty is, was or might be
inaccurate, unless Buyer had actual knowledge of such inaccuracy or breach at or
before the Closing Date; provided, that, for Buyer to have actual knowledge of
an inaccuracy or breach, Scott Schell, Brian Barze or Charles Dismuke must have
had actual knowledge (a) of the facts underlying such inaccuracy or breach at
the Closing Date and (b) that such facts constituted a breach of a specific
representation or warranty set forth in this Agreement. For the avoidance of
doubt, to the extent that Buyer had actual knowledge of an inaccuracy or breach,
no Buyer Indemnified Party shall be entitled to indemnification hereunder in
respect of such inaccuracy or breach.
5.04          Holdback.
(a)          The Indemnity Holdback Amount shall be retained by Buyer and held
to be available to compensate Buyer Indemnified Parties for Losses pursuant to
the indemnification obligations set forth in this Article 5.
27

--------------------------------------------------------------------------------

(b)          Within five (5)  Business Days following eighteen (18) months from
the Effective Time, the Buyer shall pay and distribute the remaining Indemnity
Holdback Amount, by wire transfer to Sellers, an aggregate amount equal to the
Indemnity Holdback Amount, less (x) any amounts which have been applied from the
Indemnity Holdback Amount prior to such date pursuant to this Agreement and
(y) any amounts for which Buyer Indemnified Parties shall have made a claim
pursuant to the procedures set forth in this Article 5 and for which recovery
shall not have been satisfied from the Indemnity Holdback Amount (the
“Outstanding Holdback Claims”).
(i)
All payments made from the Indemnity Holdback Amount shall be treated by the
parties as an adjustment to the Purchase Price received by Sellers pursuant to
Article 1 hereof.

(ii)
In the event that Buyer is determined to be entitled to a recovery of a Loss
from the Indemnity Holdback Amount, Buyer shall retain an amount equal to the
lesser of (A) the amount of such Loss and (B) the amount remaining in the
Indemnity Holdback Amount, and shall promptly provide Sellers notice thereof.

5.05          Expiration of Claims. The ability of Buyer Indemnified Parties to
receive indemnification under Section 5.01(a)(i) shall terminate on the
applicable date set forth in Section 5.02, unless a Buyer Indemnified Party
shall have incurred or reasonably expects to incur a Loss and makes either a
written claim for indemnification pursuant to Section 5.01(a) or a written claim
for receipt of proceeds from the Indemnity Holdback Amount pursuant to
Section 5.04, as applicable, on or prior to the applicable date set forth in
Section 5.02.  If a Buyer Indemnified Party has made either a written claim for
indemnification pursuant to Section 5.01(a) or a written claim for receipt of
proceeds from the Indemnity Holdback Amount pursuant to Section 5.04, as
applicable, on or prior to the applicable date set forth in Section 5.02, such
claim, if then unresolved, shall not be extinguished by the passage of the
applicable date set forth in Section 5.02.
5.06          Procedures Relating to Indemnification.
(a)            In order for a Buyer Indemnified Party or Seller Indemnified
Party, as applicable (the “Claiming Party”) to be entitled to indemnification
under this Agreement in respect of a claim or demand made by any Person (other
than a party hereto or any of its Affiliates) against the Claiming Party (a
“Third Party Claim”), such Claiming Party shall promptly notify the other party
(the “Defending Party”) in writing of the Third Party Claim after receipt by
such Claiming Party of notice of the Third Party Claim; provided that failure to
give such notification on a timely basis shall not affect the indemnification
obligations of the Defending Party provided hereunder except to the extent the
Defending Party shall have been actually and materially prejudiced as a result
of such failure.  Thereafter, the Claiming Party shall promptly deliver to the
Defending Party after the Claiming Party’s receipt thereof, copies of all
material notices and documents (including court papers) received by the Claiming
Party from the Person making the Third Party Claim.
28

--------------------------------------------------------------------------------

(b)          If a Third Party Claim is made against a Claiming Party, the
Defending Party shall be entitled to participate in the defense thereof and, if
it so chooses, to assume the defense thereof with recognized counsel selected by
the Defending Party and approved by the Claiming Party (such approval not to be
unreasonably withheld, conditioned or delayed), so long as the requirements of
this Section 5.06(b) remain true: (i) the Defending Party notifies the Claiming
Party within 15 days after the Claiming Party has given written notice of a
Third Party Claim to the Defending Party that the Defending Party is assuming
the defense of such Third Party Claim; and (ii) the Defending Party conducts the
defense of the Third Party Claim in an active and diligent manner; provided that
the Defending Party shall not be entitled to assume the defense (unless
otherwise agreed to in writing by the Claiming Party) if (w) in the event that
the Claiming Party is a Buyer Indemnified Party, the Third Party Claim is
asserted directly by or on behalf of a Person that is a supplier or customer of
the Business, (x) the Third Party Claim relates to any criminal proceeding,
action, indictment, allegation or investigation, or (y) in the event that the
Claiming Party is a Buyer Indemnified Party, the Third Party Claim seeks any
relief other than monetary damages in an amount not in excess of the amount then
remaining in the Holdback Amount as to which no Outstanding Holdback Claims are
pending or the insurer under the R&W Policy has accepted defense.  Should a
Defending Party so elect to assume the defense of a Third Party Claim, the
Defending Party shall not be liable to the Claiming Party for legal expenses
subsequently incurred by the Claiming Party in connection with the defense
thereof unless (i) the employment of separate counsel shall have been authorized
in writing by the Defending Party in connection with the defense of such Third
Party Claim, (ii) the Claiming Party’s counsel shall have advised the Claiming
Party in writing, with a copy delivered to the Defending Party, that there is a
conflict of interest that would make it inappropriate under applicable standards
of professional conduct to have common counsel, or (iii) the Defending Party
fails to conduct the defense of the Third Party Claim in an active and diligent
manner.  If the Defending Party assumes such defense, the Claiming Party shall
have the right to participate in the defense thereof and to employ counsel, at
the Defending Party’s expense, separate from the counsel employed by the
Defending Party, it being understood, however, that the Defending Party shall
control such defense (including any settlement with respect thereto); provided,
however, that the Defending Party shall obtain the prior written consent of the
Claiming Party (which shall not be unreasonably withheld, conditioned, or
delayed) before entering into any settlement, compromise, admission, or
acknowledgement of the validity of the Third Party Claim if (in the event that
the Claiming Party is a Buyer Indemnified Party) such resolution would involve
anything other than the payment of monetary damages in an amount not in excess
of the amount then remaining in the Holdback Amount as to which no Outstanding
Holdback Claims are pending or if such resolution does not include an
unconditional provision whereby the plaintiff or claimant in the matter releases
the Claiming Party and all of its Affiliates and representatives from all
liability with respect thereto.  If the Defending Party chooses to defend any
Third Party Claim, then all the parties hereto shall reasonably cooperate in the
defense or prosecution of such Third Party Claim, including by retaining and
(upon the Defending Party’s request) providing to the Defending Party all
records and information which are reasonably relevant to such Third Party Claim,
and making employees available on a mutually convenient basis to provide
additional information and explanation of any materials provided hereunder;
provided, that such cooperation will not unduly disrupt the operations of the
business of such Claiming Party or any of its Affiliates or cause such Claiming
Party to waive any statutory or common law privileges, breach any
confidentiality obligations owed to third parties, or otherwise cause any
confidential information of such Claiming Party or any of its Affiliates to
become public to any greater extent than if the Claiming Party or the R&W
Insurer handled such defense (and the parties agree to enter into a customary
“common defense” or similar agreement if necessary).  For the avoidance of
doubt, if Sellers assume the defense of a Third Party Claim pursuant to this
Section 5.06 as the Defending Party, all costs and expenses incurred by Sellers
in connection with the defense of such Third Party Claim shall be borne by
Sellers and shall not be reimbursed from the Holdback Amount.  Whether or not
the Defending Party shall have assumed the defense of a Third Party Claim,
neither the Claiming Party nor any of its Affiliates shall admit any liability
with respect to, or settle, compromise or discharge, any Third Party Claim
without the prior written consent of the Defending Party (which shall not be
unreasonably withheld, conditioned, or delayed), except with respect to any
Third Party Claim (i) that seeks the issuance of an injunction, the specific
election of an obligation, or similar remedy, (ii) in the event that the
Claiming Party is a Buyer Indemnified Party, that seeks damages in excess of the
amount then remaining in the Holdback Amount as to which no Outstanding Holdback
Claims are pending or (iii) the subject matter of which relates to the ongoing
business of the Claiming Party or any of its Affiliates, which Third Party
Claim, if decided against such Claiming Party, would materially affect the
ongoing business or reputation of such Claiming Party or any of its Affiliates,
which Third Party Claims the Claiming Party will be entitled to settle in its
sole discretion.
29

--------------------------------------------------------------------------------

(c)          In any case in which a Claiming Party seeks indemnification under
this Agreement not arising out of a Third Party Claim, the Claiming Party shall
notify the Defending Party reasonably promptly in writing of any Losses that
such Claiming Party claims are subject to indemnification under the terms of
this Agreement. The notice shall describe the indemnification sought in
reasonable detail to the extent known, and shall indicate the amount (estimated,
if necessary, and if then estimable) of the Loss that has been or may be
suffered.  Subject to the limitations set forth in Section 5.03 and the
provisions of this Section 5.06(c), the failure of such Claiming Party to
exercise promptness in such notification shall not amount to a waiver of such
claim unless and only to the extent that the resulting delay actually materially
and adversely prejudices the position of the Defending Party with respect to
such claim.
5.07          Determination of Loss Amount.  No Person shall be entitled to
recover damages or obtain payment, reimbursement, restitution, or indemnity
hereunder more than once in respect of any one Loss or related group of Losses.
“Losses” shall not include punitive damages except to the extent payable to a
third party.  Notwithstanding anything to the contrary in this Agreement, no
Buyer Indemnified Party shall be entitled to indemnification pursuant to this
Article with respect to any matter that is taken into account in the calculation
of the Purchase Price Adjustment. Sellers acknowledge that Buyer is entering
into the R&W Policy and that, in connection therewith, a Buyer Indemnified Party
may make claims for the same Loss or series of related Losses under both this
Article 5 and the R&W Policy; provided, however, that in no event may a Buyer
Indemnified Party recover amounts from any Seller and/or CGI and pursuant to the
R&W Policy, aggregating an amount in excess of its Losses with respect to such
claim, and any such excess amounts received by any Buyer Indemnified Party shall
promptly be paid over to Sellers (to the extent Buyer is not required to pay
such excess to the Carrier).
5.08          Resolution of Objections to Claims.
(a)            If the Defending Party raises bona fide good faith objections in
writing to any claim or claims by a Claiming Party made pursuant to
Section 5.06(c) within 30 days of the Defending Party’s receipt of notice of
such claim, Buyer and Sellers shall attempt in good faith for 30 days after the
Claiming Party’s receipt of such written objection to resolve such objection. 
If Buyer and Sellers shall so agree, then (i) if the Claiming Party is a Buyer
Indemnified Party, Buyer shall apply an amount equal to the amount of the Loss
from the Indemnity Holdback Amount or, if less, shall apply the amount then
remaining in the Indemnity Holdback Amount to such Loss, and any remaining
amount of such Loss for which Sellers are liable under this Article 5 shall be
recoverable by such Buyer Indemnified Party as set forth in this Article 5, and
(ii) if the Claiming Party is a Seller Indemnified Party, the amount of such
Loss for which Buyer is liable under this Article 5 shall be paid by Buyer by
wire transfer of immediately available funds to such Seller Indemnified Party.
30

--------------------------------------------------------------------------------

(b)            If no such agreement can be reached during the 30 day period for
good faith negotiation, but in any event upon the expiration of such 30 day
period, either Buyer or Sellers may bring suit to resolve the matter in
accordance with Section 7.13.
5.09          Sole and Exclusive Remedy. Except as specifically provided
elsewhere in this Agreement (including in Section 1.09, Section 4.01 and Section
7.17), this Article 5 sets forth the sole and exclusive remedy with respect to
any and all rights, claims and causes of action any party may have against any
other party hereto relating to the subject matter of this Agreement and the
transactions contemplated hereby, whether arising under or based upon any law or
otherwise (including any right, whether arising at law or in equity, to seek
indemnification, contribution, cost recovery, damages, or any other recourse or
remedy, including as may arise under common law).  Notwithstanding the foregoing
or any other provision of this Agreement to the contrary, the liability of the
parties under this Article will be in addition to, and not exclusive of, (a) any
other liability that such Person may have at law or equity due to the fraud or
criminal or intentional misconduct of such Person; and (b) any equitable relief
to which a Person may be entitled relating to the breach of any covenant or
agreement contained in this Agreement or the Ancillary Documents.
ARTICLE 6 
DEFINITIONS
6.01          Definitions.
            For purposes hereof, the following terms, when used herein with
initial capital letters, shall have the following meanings.
(a)          “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control, directly or indirectly, with
such particular Person, where control may be by either management authority or
equity interest.
(b)          “Business Day” means any day, other than a Saturday, a Sunday or
any other day on which banks located in New York, New York are closed for
business as a result of federal, state or local holiday.
(c)          “Code” means the Internal Revenue Code of 1986, as amended.
(d)          “Contract” means any written or oral contract, agreement, loan or
credit agreement, note, bond, mortgage, indenture, lease, sublease, purchase
order or other agreement, instrument, concession, franchise or license.
31

--------------------------------------------------------------------------------

(e)          “Data Room” means that certain Intralinks Virtual Data Room
entitled “Project Colt.”
(f)          “DOT” means the United States Department of Transportation, and
“FMCSA” means the Federal Motor Carrier Safety Administration.
(g)          “GAAP” means United States Generally Accepted Accounting
Principles.
(h)          “Governmental Authority” means any federal, state, tribal, local,
municipal or foreign government, political subdivision, legislature, court,
agency, department, bureau, commission or other governmental, arbitration, or
regulatory authority, body, or instrumentality.
(i)          “Intellectual Property” means any or all intellectual property
arising under the laws of any jurisdiction or international treaty, and all
rights arising out of or association therewith, throughout the world,
including:  (i) all patents and applications therefor and all reissues,
divisions, renewals, extensions, provisional, continuations and
continuations-in-part thereof, including any design patents, industrial designs,
and equivalent or similar statutory rights in inventions (whether patentable or
not), invention disclosures, or improvements; (ii) trade secrets, know-how, and
rights in proprietary information including methods, processes, technology,
technical data and customer lists; (iii) all copyrights, copyright registrations
and applications therefor, database rights and all other rights in works of
authorship, including moral rights; and (iv) all trade names, trademarks and
service marks, trademark and service mark registrations and applications
therefor, trade dress, protectable product configuration, domain names, logos,
slogans, and other identifiers of source, whether at common law or statutory,
and all goodwill associated with any of the foregoing items.
(j)          “Knowledge” or “knowledge” and variations thereof with respect to a
Person means the actual knowledge of the officers and directors of Sellers, and
the knowledge such Persons would acquire after reasonable inquiry.
(k)          “Legal Requirements” means any federal, state, tribal, foreign,
local, municipal, or other statute, constitution, ordinance, code, edict,
decree, rule, regulation, ruling, or requirement issued, enacted, adopted,
promulgated, implemented, or otherwise put into effect by or under the authority
of any Governmental Authority and any Orders applicable to the Business or to
any of the Purchased Assets.
(l)          "Liabilities" means liabilities, obligations or commitments of any
nature whatsoever, whether primary or secondary, direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, absolute or contingent,
liquidated or unliquidated, due or to become due, and whether contractual,
statutory, or tortious, based upon any theory of successor liability or
otherwise.
(m)         “Liens” means any charge, claim, community or other marital property
interest, lien, license, option, mortgage, deed of trust, security interest,
pledge, right of way, easement, encroachment, servitude, encumbrance, right of
first offer or first refusal, buy/sell agreement, and any other restriction or
covenant with respect to, or condition governing the use, construction, voting
(in the case of any security or equity interest), transfer, receipt of income,
or exercise of any other attribute of ownership.
32

--------------------------------------------------------------------------------

(n)          “Material Adverse Change” means any fact, circumstance, event,
change, effect, or occurrence that, individually or in the aggregate with all
other facts, circumstances, events, changes, effects, and occurrences has had,
or reasonably would be expected to be materially adverse to the condition
(financial or otherwise), assets (including intangible assets), liabilities
(taken together), business or results of operations of a Person and its
Subsidiaries, taken as a whole, but shall exclude any change, effect or
occurrence to the extent primarily arising or resulting from any change in
general business or economic conditions, or in the industry in which the
Business operates, that does not disproportionately affect the Business, taken
as a whole, as compared to other Persons in such industry, but will exclude any
change, effect, or occurrence to the extent arising or resulting from:  (i)
national or international political or social conditions, including engagement
by the United States in hostilities, whether or not pursuant to a declaration of
a national emergency or war, or any escalation thereof, or the occurrence of any
military or terrorist attack upon the United States or any of its territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment, or personnel of the United States, (ii) changes in
GAAP, (iii) changes in financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in Legal Requirements or any interpretation thereof
(except, in the case of the foregoing clauses (i), (ii), (iii) and (iv), to the
extent there is a disproportionate effect on the Business as compared to
comparable Persons in the industry), (v) disclosure of the transactions
contemplated by this Agreement, or (vi) the taking of any action required by
this Agreement and the other agreements contemplated hereby.
(o)          “Permitted Liens” means (i) Liens for Taxes not yet due and payable
(or the subject of an extension) or being contested in good faith by appropriate
procedures and for which reserves have been established in accordance with GAAP
(but only if and to the extent such reserves were taken into account for
purposes of the Working Capital Adjustment); (ii) mechanic’s, carrier’s,
workmen’s, repairmen’s, or other like Liens arising or incurred in the ordinary
course of business or for amounts that are not delinquent and which are set
forth on in the Financial Statements (but only if and to the extent such
reserves were taken into account for purposes of the Working Capital
Adjustment); (iii) easements, encroachments, rights of way, zoning ordinances
and other similar encumbrances or minor imperfections in title affecting the
Real Property or third party rights with respect to Real Property which do not
and could not reasonably be expected to materially impede the Business or use of
such Real Property as currently conducted; (iv) Liens, if any, created as a
result of any act taken by or through Buyer or Buyer’s Affiliates; (v) the right
reserved to or vested in any Governmental Authority by any statutory provision;
or (vi) as set forth on Schedule 6.01(o).
(p)          “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, or a joint stock company, a trust, a
joint venture, an unincorporated organization, and a Governmental Authority.
(q)          “Restricted Business” means third-party transportation brokerage
and logistics services, freight consolidation, freight forwarding, value added
warehousing and domestic transportation management, in each case, as conducted
by the Business as of the date hereof and within the twelve (12) months prior
hereto.
(r)          “Restricted Period” means five (5) years following the date hereof.
33

--------------------------------------------------------------------------------

(s)          “Seller Taxes” means any Taxes: (a) imposed on any of the Sellers
for any period or with respect to any affiliated group of which any Seller is a
member (within the meaning of Section 1504(a) of the Code or any similar group
defined under a similar provision of state, local or foreign law); or (b)
imposed with respect to the Business or the Purchased Assets for any period (or
portion of any period) ending as of or prior to the Effective Time.
(t)          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association or other business entity (other than a
corporation), a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof.  For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, limited liability company, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of such partnership’s, limited liability company’s,
association’s or other business entity’s gains or losses or shall be or control
the managing director, managing member, general partner, or other managing
Person of such partnership, limited liability company, association, or other
business entity. The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.
(u)          “Tax” or “Taxes” means any taxes, assessments, charges, fees
customs, duties, levies and other governmental charges in the nature of taxes
imposed by any applicable Legal Requirements, including income, profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, customs, duty, franchise,
capital stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, Code Section 280(g),
Code Section 409(A), fuel, excess profits, occupational, premium, windfall
profit, severance, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto.
             For purposes hereof, the following terms have the definitions
provided in the corresponding sections herein:
(a)          “Accountants” has the definition provided in Section 1.09(a).
(b)          “Agency Agreements” has the meaning provided in Section
1.07(a)(ix).
(c)          “Agreement” has the definition provided in the introductory
paragraph hereof.
(d)          “Ancillary Documents” has the definition provided in Section
2.02(a).
(e)          “Assignment and Assumption Agreement” has the definition provided
in Section 1.07(a)(x).
(f)          “Assignments and Subleases” has the definition provided in Section
1.07(a)(iv).
34

--------------------------------------------------------------------------------

(g)          “Assumed Contracts” has the definition provided in Section 1.03(a).
(h)          “Assumed Liabilities” has the definition provided in Section 1.03.
(i)           “Business” has the definition provided in the recitals hereto.
(j)          “Business Employee” and Business Employees” have the definition
provided in Section 2.11(a).
(k)          “Buyer” has the definition provided in the introductory paragraph
hereof.
(l)           “Buyer Indemnifiable Damages” has the definition provided in
Section5.01(a).
(m)         “Buyer Indemnified Parties” has the definition provided in Section
5.01(a).
(n)          “Carrier Selection Requirements” has the definition provided in
Section 2.09(c).
(o)          “Celadon Logistics” has the definition provided in the recitals
hereto.
(p)          “CGI” has the definition provided in Section 4.01(a).
(q)          “Claiming Party” has the definition provided in Section 5.06(a).
(r)           “Closing” has the definition provided in Section 1.07(a).
(s)           “Closing Date” has the definition provided in the introductory
paragraph.
(t)           “Closing Purchase Price” has the definition provided in Section
1.05.
(u)          “CLSI” has the definition provided in the introductory paragraph
hereof.
(v)          “CLSI Purchased Assets” has the definition provided in Section
1.01(b).
(w)         “CSA” has the definition provided in Section 1.07(a)(viii).
(x)          “CTSI” has the definition provided in the introductory paragraph
hereof.
(y)          “CTSI Purchased Assets” has the definition provided in Section
1.01(a).
(z)          “Customer” has the definition provided in Section 4.01(c)(i).
(aa)        “Defending Party” has the definition provided in Section 5.06(a).
(bb)        “Effective Time” has the definition provided in Section 1.01.
(cc)         “Electronic Delivery” has the definition provided in Section 7.16.
(dd)         “Employment/Consulting Agreements” has the definition provided in
Section 1.07(a)(xi).
35

--------------------------------------------------------------------------------

(ee)          “Employment Laws” has the definition provided in Section 2.11(f).
(ff)           “Environmental Laws” has the definition provided in Section
2.12(a).
(gg)          “Excluded Assets” has the definition provided in Section 1.02.
(hh)          “Excluded Liabilities” has the definition provided in Section
1.04.
(ii)            “Final Working Capital” has the definition provided in Section
1.08(c).
(jj)            “Financial Statements” has the definition provided in Section
2.03.
(kk)          “Fundamental Representations” has the definition provided in
Section 5.02.
(ll)            “Holdback Amount” has the definition provided in Section
1.05(b).
(mm)        “Hyndman” has the definition provided in the introductory paragraph
hereof.
(nn)          “Hyndman Purchased Assets” has the definition provided in Section
1.01(c).
(oo)         “Indemnity Holdback Amount” has the definition provided in Section
1.05(b).
(pp)         “Lease Agreement” and “Lease Agreements” have the definition
provided in Section 1.07(a)(iii).
(qq)         “Leases” has the definition provided in Section 2.10(a).
(rr)          “Legal Proceedings” has the definition provided in Section 2.08.
(ss)          “Losses” has the definition provided in Section 5.01(a).
(tt)          “Material Contract” has the definition provided in Section 2.09.
(uu)         “Most Recent Financial Statements” has the definition provided in
Section 2.03(a).
(vv)         “Outstanding Holdback Claims” has the definition provided in
Section 5.04(b).
(ww)       “Overflow Business” has the definition provided in Section 4.01(a).
(xx)         “Payoff Letters” has the definition provided in Section 1.05(a).
(yy)         “Permits” has the definition provided in Section 2.07(b).
(zz)         “Purchased Assets” has the definition provided in Section 1.01.
(aaa)       “Purchase Price” has the definition provided in Section 1.05.
(bbb)       “Purchase Price Adjustment” has the definition provided in
Section1.08(d).
(ccc)        “Real Property” has the definition provided in Section 2.10(d).
36

--------------------------------------------------------------------------------

(ddd)          “Restricted Territory” has the definition provided in Section
4.01(a).
(eee)          “R&W Policy” has the definition provided in Section 4.04.
(fff)             “R&W Policy Exclusions” has the definition provided in Section
5.01(a).
(ggg)          “Seller” or “Sellers” has the definition provided in the
introductory paragraph hereof.
(hhh)          “Seller Indemnifiable Damages” has the definition provided in
Section 5.01(b).
(iii)             “Seller Indemnified Parties” has the definition provided in
Section 5.01(b).
(jjj)            “Significant Carriers” has the definition provided in Section
2.14(b).
(kkk)         “Significant Customers” has the definition provided in Section
2.14(a).
(lll)             “Supplier” has the definition provided in Section 4.01(c)(i).
(mmm)       “Tax Returns” has the definition provided in Section 2.06.
(nnn)          “Third Party Claim” has the definition provided in
Section5.06(a).
(ooo)         “Total Current Assets” has the definition provided in Section
1.08(a).
(ppp)         “Total Current Liabilities” has the definition provided in Section
1.08(a).
(qqq)         “TSA” has the definition provided in Section 1.07(a)(vii).
(rrr)           “WC Holdback Amount” has the definition provided in Section
1.05(b).
(sss)          “Working Capital” has the definition provided in Section 1.08(a).
(ttt)            “Working Capital Deficit Threshold” has the definition provided
in Section 1.08(a).
(uuu)          “Working Capital Dispute Notice” has the definition provided in
Section 1.08(c).
(vvv)          “Working Capital Schedule” has the definition provided in Section
1.08(b).
(www)       “Working Capital Surplus Threshold” has the definition provided in
Section 1.08(a).
(xxx)          “Working Capital Target” has the definition provided in Section
1.08(a).
37

--------------------------------------------------------------------------------

6.02          Other Definitional Matters.  All references in this Agreement to
Exhibits, Schedules, Articles, Sections, and subsections refer to the
corresponding Exhibits, Schedules, Articles, Sections, and subsections of or to
this Agreement, unless expressly provided otherwise.  Titles appearing at the
beginning of any Articles, Sections, and subsections of this Agreement are for
convenience only, do not constitute any part of this Agreement and shall be
disregarded in construing the intent of the parties hereto.  The Schedules to
this Agreement are incorporated herein by this reference.  The word “including”
(in its various forms) means including without limitation.  The word “or” is not
exclusive and the words “herein,” “hereof,” “hereby,” “hereto,” and “hereunder”
refer to this Agreement as a whole and not to the particular provision in which
such words appear.  Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms, and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires. 
References to “law,” “laws,” or to a particular statute or law shall be deemed
also to include any and all rules and regulations promulgated thereunder and
shall refer to such statute, law, rules, and regulations as amended from time to
time and includes any successor legislation thereto; provided that, for the
purposes of the representations and warranties set forth herein, with respect to
any violation or alleged violation of any statute, law, rules, and regulations,
the reference to such law, rules, or regulations means such, law, rules, or
regulations as in effect at the time of such violation or alleged violation.
References to any contract, instrument, or document means such contract,
instrument, or document as amended, supplemented and modified from time to time
to the extent permitted by the provisions thereof and not prohibited by this
Agreement.  The Schedules and Exhibits referred to herein shall be construed
with and as an integral part of this Agreement to the same extent as if they
were set forth verbatim herein.
ARTICLE 7
MISCELLANEOUS
7.01          Press Releases and Announcements.  The Parties agree that an
initial press release will be issued with respect to the transactions
contemplated by this Agreement as soon as reasonably practical following the
Closing, which shall be in a form mutually agreed by Buyer and Sellers.  Any
such public release or announcement concerning the transactions contemplated
hereby shall be issued or made in a manner so as to comply with securities laws
or stock exchange rules to the extent applicable to Party.  For the avoidance of
doubt, Sellers or any of their Affiliates may disclose the terms of this
transaction, including in any of their filings under the Securities Act of 1933,
as amended, and reports and filings made pursuant to the Securities Exchange Act
of 1934, as amended, to the extent required under such laws.
7.02          Expenses.  Except as otherwise herein expressly provided, each
party shall bear its own expenses (including without limitation fees of their
respective attorneys, consultants, and experts) incurred by such party in
connection with this Agreement or the consummation of the transactions
contemplated by this Agreement.  Notwithstanding anything herein to the
contrary, Sellers shall bear 100% of all transfer, documentary, use, stamp,
registration sales and all similar Taxes and fees (including any penalties and
interest) arising in connection with sale and purchase of the Purchased Assets
or the transactions contemplated by this Agreement, whether such Taxes are
imposed on Sellers or Buyer.
38

--------------------------------------------------------------------------------

7.03          Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally or by recognized overnight
courier service on the party to whom notice is to be given, on receipt of
confirmation of good transmission by facsimile, sent via electronic email or
other form of electronic communication with proof of receipt of confirmation, or
on the fourth day after mailing if mailed to the party to whom notice is to be
given by first class mail, registered or certified, return receipt requested,
postage prepaid, and properly addressed as follows:
Notices to Buyer:
TA Dispatch, LLC
1810 Avenue C,
Ensley, Alabama 35218 
Attention:  Brian Barze
Email:  bbarze@pstrans.com
with a copy to (which shall not constitute delivery of notice):
Balch & Bingham LLP
1901 6th Avenue North, Suite 1500
Birmingham, AL  35203


Facsimile:  (205) 488-5696
Attention:  Timothy J. Segers
Email:  tsegers@balch.com
Notices to Sellers:
Celadon Trucking Services, Inc.
9503 E. 33rd St.
Indianapolis, IN 46235
Facsimile:  317-829-6496
Attention:  Chase Welsh
Email:  cwelsh@celadontrucking.com
with a copy to (which shall not constitute delivery of notice):
Scudder Law Firm, P.C., L.L.O.
411 S. 13th St. #200
Lincoln, NE 68508
Facsimile:  402-435-4239
Attention: Mark Scudder
Email:  mscudder@scudderlaw.com
Any party may change its address for notice by written notice given to the other
parties in accordance with this Section.
7.04          Further Assurances.  The parties shall cooperate reasonably with
each other and with their respective representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall execute and deliver to each other such other documents, and
do such other acts and things, all as the other party may reasonably request for
the purpose of carrying out the intent of this Agreement and the transactions
contemplated by this Agreement.
39

--------------------------------------------------------------------------------

7.05          Retention of and Access to Records; Access to Business Employees. 
Each party shall maintain copies of all of the records within the Purchased
Assets or that relate to the Purchased Assets for a period of at least five (5)
years after the Effective Time.  Each party shall provide the other party
(including such party’s directors, officers, employees, and legal, financial,
accounting, and other professional advisors) reasonable access to such records,
during normal business hours, to enable them to prepare financial statements
(including restatements thereof) or tax returns (including amendments thereto),
or deal with tax audits (subject to appropriate and customary confidentiality
restrictions under the circumstances and solely for and to the extent necessary
for the intended purpose). In addition, following the Closing, Buyer shall, upon
reasonable advance notice from Sellers, provide Sellers reasonable access to the
Business Employees hired by Buyer for reasonable purposes, including, without
limitation, cooperation in ongoing litigation matters.
7.06          Tax Matters.  Buyer and Sellers shall cooperate, as and to the
extent reasonably requested by any other party, in connection with the filing of
Tax Returns for period prior to the Effective Time and any audit, litigation, or
other proceeding with respect to Taxes. Buyer acknowledges that Buyer shall be
responsible for all Taxes imposed with respect to the Business or the Purchased
Assets for any period (or portion of any period) commencing after the Effective
Time.
7.07          Captions.  The captions used in this Agreement and descriptions of
the disclosure schedules are for convenience of reference only and do not
constitute a part of this Agreement and shall not be deemed to limit,
characterize or in any way affect any provision of this Agreement, and all
provisions of this Agreement shall be enforced and construed as if no such
caption or description had been used in this Agreement.
7.08          Amendment and Waiver.  This Agreement may be amended only in a
writing executed and delivered by each of Buyer and Sellers.  Any provision of
this Agreement may be waived only in a writing signed by the party against whom
such waiver is to be enforced.  No waiver of any provision hereunder or any
breach or default hereunder shall extend to or affect in any way any other
provision or prior or subsequent breach or default.
7.09          Complete Agreement.  This Agreement, the Ancillary Documents and
the attached disclosure schedules contain the entire agreement among the parties
hereto and supersede all prior agreements among the Parties hereto with respect
to the transactions contemplated hereby.  All disclosure schedules referred to
herein are intended to be, and hereby are, specifically made a part of this
Agreement.
7.10          Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective heirs, successors, legal
representatives, and permitted assigns.  This Agreement may not be assigned by
any party without the prior written consent of the other parties; provided,
Buyer may assign its rights under this Agreement to one or more of its
Affiliates and may collaterally assign such rights to its lenders, so long as
Buyer remains liable for performance of any of the duties of Buyer contained
herein.
7.11          Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.
40

--------------------------------------------------------------------------------

7.12          Governing Law.  All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
and construed in accordance with the domestic laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than the State of Delaware.
7.13          JURISDICTION; VENUE; SERVICE OF PROCESS. SUBJECT TO THE PROVISIONS
OF SECTION 4.01 (WHICH SHALL GOVERN ANY DISPUTE ARISING THEREUNDER), THE PARTIES
AGREE THAT JURISDICTION AND VENUE IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT BY
ANY PARTY SEEKING RELIEF UNDER OR PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND
EXCLUSIVELY LIE IN ANY FEDERAL COURT (OR, IF SUCH FEDERAL COURT DOES NOT HAVE
JURISDICTION OVER SUCH SUIT, ACTION, OR PROCEEDING, IN A STATE COURT) IN
DELAWARE. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH SUIT, ACTION, OR PROCEEDING.  THE PARTIES
IRREVOCABLY AGREE THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH SUIT, ACTION, OR PROCEEDING.  THE PARTIES FURTHER AGREE THAT
THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY
PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF
PROCESS AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED
BY STATUTE OR RULE OF COURT.
7.14          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
7.15          Payments Under Agreement.  Each party agrees that all amounts
required to be paid hereunder shall be paid in United States currency and,
except as otherwise expressly set forth in this Agreement, without discount,
rebate or reduction and subject to no counterclaim or offset, on the dates
specified herein.
41

--------------------------------------------------------------------------------

7.16          Electronic Delivery.  This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms hereof or thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise
(a) the use of Electronic Delivery to deliver a signature or (b) the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of Electronic Delivery, as a defense to the formation of a contract, and
each such party forever waives any such defense, except to the extent such
defense relates to lack of authenticity.
7.17          Injunctive Relief.  The parties acknowledge and agree that
irreparable injury would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance and injunctive relief, without posting bond or
other security, and without the necessity of proving actual damages. Such relief
will not be exclusive, but will be in addition to all other relief available to
the parties, at law and equity.
[Signature pages follow]
42

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.
 

 
BUYER:
     
TA DISPATCH, LLC:
         
By:
/s/ Brian K. Barze  
Name:
Brian K. Barze  
Title:
CFO

 
 
 
 
 
 
SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
SELLERS
     
CELADON TRUCKING SERVICES, INC.:
         
By:
/s/ Paul Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
CELADON LOGISTICS SERVICES, INC.:
         
By:
/s/ Paul Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
HYNDMAN TRANSPORT LIMITED:
         
By:
/s/ Paul Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer          
CGI
     
CELADON GROUP, INC.:
         
By:
/s/ Paul Svindland  
Name:
Paul Svindland  
Title:
Chief Executive Officer


 
 
SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

Schedule
Description
1.01(a)
CTSI Purchased Assets
1.01(b)
CLSI Purchased Assets
1.01(c)
Hyndman Purchased Assets
1.03(c)
Assumed Liabilities
1.05(a)
Payoff Letters
1.05(c)
Seller Wire Instructions
1.07(a)(iii)
Lease Agreements
1.07(a)(iv)
Assignments and Subleases
1.07(a)(v)
Third-Party Consents
1.08(a)
Working Capital Schedule
2.01
Organization; Power and Authority
2.02(b)
Notice and Consents
2.02(c)
Governmental Consents
2.03(b)
Exceptions Financial Statements
2.04
Absence of Material Adverse Changes
2.05
Exceptions Condition of and Title to Assets
2.07(a)
Compliance with Legal Requirements
2.07(b)
Permits
2.08
Legal Proceedings; Orders
2.09(a)
Material Contracts
2.09(c)
Carrier Selection Guidelines
2.10(a)
Real Property
2.10(c)
Exceptions Real Property
2.11(a)
Employees
2.11(c)
Severance, Change-in-Control, or Similar Payments to Employees
2.11(d)
Exceptions Employees
2.13
Relationships with Related Persons
2.14(a)
Customers
2.14(b)
Carriers
2.15(a)
Accounts Receivable
2.15(b)
Accounts Payable
2.16
Insurance Policies
2.18
Seller Brokers
3.03
Buyer Brokers
4.01(a)
Exceptions Covenant Not to Compete
4.01(c)
Covenant Not to Compete - Seller’s 250 Customers and Suppliers
4.01(d)
Intermodal Customers
4.02
Employee Transition
6.01(o)
Permitted Liens

 
 
Back to Form 8-K [form8k.htm]